      Case 1:18-cv-00199-LMG Document 112-1                      Filed 07/23/21        Page 1 of 104




                                                                                                 A-570-814
                                                                                                   Remand
                                                                                            Slip Op. 20-146
                                                                                          Public Document
                                                                                           E&C/OV: Team

                         Vandewater International, Inc. v. United States,
                   Court No. 18-00199, Slip Op. 20-146 (CIT October 16, 2020)

                           FINAL RESULTS OF REDETERMINATION
                               PURSUANT TO COURT REMAND
I.      SUMMARY

        The Department of Commerce (Commerce) prepared these final results of

redetermination in accordance with the opinion and remand order of the U.S. Court of

International Trade (the Court) in Vandewater International, Inc. v. United States, Court No. 18-

00199, Slip Op. 20-146 (October 16, 2020) (Remand Order). This remand concerns

Commerce’s Final Scope Ruling,1 in which we determined, pursuant to 19 CFR 351.225(d), that

steel branch outlets (outlets) imported by Vandewater International Inc. (Vandewater) fall within

the scope of the antidumping duty (AD) order on carbon steel butt-weld pipe fittings (BWPFs)

from the People’s Republic of China (China).2 In the Remand Order, the Court held that

Commerce’s determination that the scope language and the descriptions of the merchandise

contained in the sources under 19 CFR 351.225(k)(1) are dispositive as to the inclusion of the

outlets within the scope of the China BWPFs Order was unsupported by substantial evidence.3

Accordingly, the Court remanded the Final Scope Ruling and directed Commerce to conduct a

scope inquiry to evaluate the outlets using the criteria enumerated under 19 CFR 351.225(k)(2).



1
  See Memorandum, “Antidumping Duty Order on Carbon Steel Butt-Weld Pipe Fittings from the People’s Republic
of China: Final Scope Ruling on Vandewater International Inc.’s Steel Branch Outlets,” dated September 10, 2018
(Final Scope Ruling).
2
  See Antidumping Duty Order and Amendment to the Final Determination of Sales at Less Than Fair Value;
Certain Carbon Steel Butt-Weld Pipe Fittings from the People’s Republic of China, 57 FR 29702 (July 6, 1992)
(China BWPFs Order).
3
  See Remand Order at 4-9.
      Case 1:18-cv-00199-LMG Document 112-1                        Filed 07/23/21        Page 2 of 104




In accordance with the Remand Order, on October 30, 2020, Commerce initiated this inquiry and

reopened the record to provide interested parties an opportunity to submit comments and new

factual information relevant to an analysis under the (k)(2) criteria.4 On April 19, 2021,

Commerce released the Draft Redetermination to all interested parties and invited parties to

comment.5 Commerce received comments on April 30, 2021, as discussed below.

        In these final results of redetermination, in accordance with the Remand Order, we have

addressed the comments submitted by interested parties on the draft results of redetermination

and continue to find that Vandewater’s outlets are within the scope of the China BWPFs Order

pursuant to an analysis under the (k)(2) criteria on remand.

II.     SCOPE OF THE CHINA BWPFS ORDER

        The products covered by this order are BWPFs having an inside diameter of less than 14

inches, imported in either finished or unfinished form. These formed or forged pipe fittings are

used to join sections in piping systems where conditions require permanent, welded connections,

as distinguished from fittings based on other fastening methods (e.g., threaded, grooved, or

bolted fittings). BWPFs are currently classified under subheading 7307.93.30 of the Harmonized

Tariff Schedule of the United States (HTSUS). Although the HTSUS subheading is provided for

convenience and customs purposes, the written description of the scope of the order is

dispositive.




4
  See Commerce’s Letter, “Carbon Steel Butt-Weld Pipe Fittings from the People’s Republic of China: Initiation of
Scope Inquiry,” dated October 30, 2020 (Commerce October 30, 2020 Letter).
5
  See Memorandum, “Draft Results of Remand Redetermination, Vandewater International, Inc. v. United States,
Court No. 18-00199, Slip Op. 20-146,” dated April 19, 2021 (Draft Redetermination).

                                                        2
        Case 1:18-cv-00199-LMG Document 112-1                      Filed 07/23/21       Page 3 of 104




III.      PRODUCT DESCRIPTION

          Vandewater’s product is commonly known as a “steel branch outlet” or a “welded

outlet.”6 The outlets in question have two ends and are designed for fire sprinkler systems and

other low-pressure piping systems.7 One end, called the “header” or “run” side, is designed to be

placed against the mid-section of another pipe (i.e., a “header” or “run” pipe), and it is contoured

to match the curve of the mid-section of that header pipe.8 The contour allows the outlet to sit

atop the header pipe like a saddle.9 This contoured end has a beveled edge that permits the

fitting to be welded to the header pipe.10

          The other end of the fitting, called the “branch” or “outlet” side, is either threaded or

grooved. Vandewater offers threaded outlets in sizes ranging from ½ inch to 2½ inches, and

grooved steel branch outlets in sizes ranging from 1¼ inches to 8 inches.11 The threaded or

grooved outlet is intended to connect to another component of the piping system, such as a

sprinkler head, e.g., by screwing the sprinkler head on to the threaded end of the outlet.12

IV.       BACKGROUND

       A. Vandewater’s Scope Request and Commerce’s Final Scope Ruling

          In July 1992, Commerce published the China BWPFs Order.13 On May 17, 2018,

Vandewater, an importer of outlets produced in China, requested that Commerce issue a scope




6
  See Vandewater’s Letter, “Carbon Steel Butt-Weld Pipe Fittings from the People’s Republic of China: Request for
Scope Ruling for Steel Branch Outlets,” dated May 17, 2018 (Scope Ruling Request) at 3.
7
  See Scope Ruling Request at 3-4.
8
  Id. at 3.
9
  Id.
10
   See Scope Ruling Request at 4 (product image for Vandewater’s threaded outlet), 5 (product image for
Vandewater’s grooved outlet), and 13 (“{T}he header side of a steel branch fitting is normally beveled at a 45-
degree angle”).
11
   See Scope Ruling Request at 3.
12
   Id. at 4.
13
   See China BWPFs Order.

                                                       3
      Case 1:18-cv-00199-LMG Document 112-1                        Filed 07/23/21       Page 4 of 104




ruling to determine whether the threaded or grooved outlets that it imports are subject to the

China BWPFs Order.14 On June 12, 2018, Island Industries Inc. (Island), a producer of the

domestic like product, submitted its opposition to Vandewater’s scope request.15 On June 29,

2018, Vandewater submitted rebuttal comments to Island’s opposition.16

        On July 11, 2018, counsel for Vandewater met with Commerce and provided samples of

its outlets.17 On July 12, 2018, Smith-Cooper International (SCI), a U.S. importer of outlets,

submitted comments in support of Vandewater’s scope request.18 On July 17, 2018, Anvil

International, LLC (Anvil), a producer of the domestic like product, submitted its opposition to

Vandewater’s scope request.19 On July 25, 2018, counsel for Island and counsel for Anvil met

with Commerce to review the samples submitted by Vandewater.20

        On August 24, 2018, Commerce placed on the record the Petition and the International

Trade Commission (ITC)’s determination in the 2016 sunset review of the China BWPFs

Order.21 On September 5, 2018, Island, SCI, and Vandewater submitted comments regarding the

documents placed on the record.22



14
   See Scope Ruling Request.
15
   See Island’s Letter, “Opposition to Scope Ruling Requests of Vandewater International Inc. and SIGMA
Corporation,” dated June 12, 2018 (Island June 12, 2018 Comments).
16
   See Vandewater’s Letter, “Rebuttal Factual Information Concerning Vandewater Scope Inquiry on Steel Branch
Outlets,” dated June 29, 2018.
17
   See Memorandum, “Vandewater Scope: Ex-Parte Meeting with Requestor’s Counsel,” dated July 12, 2018.
18
   See SCI’s Letter, “Certain Carbon Steel Butt-Weld Pipe Fittings from the People’s Republic of China:
Comments,” dated July 12, 2018.
19
   See Anvil’s Letter, “Opposition to Scope Ruling Requests of SIGMA and Vandewater and Request for a
Meeting,” dated July 17, 2018 (Anvil Opposition Letter).
20
   See Memorandum, “Vandewater Scope: Meeting with Counsel to Interested Parties,” dated July 26, 2018.
21
   See U.S. Fittings Group’s Letter, “Petition for the Imposition of Antidumping Duties: In the Matter of Certain
Carbon Steel Butt-Weld Pipe Fittings from the People’s Republic of China and from Thailand,” dated May 22, 1991
(Petition); and Memorandum, “Placing Documents on the Record,” dated August 24, 2018; see also Carbon Steel
Butt-Weld Pipe Fittings from Brazil, China, Japan, Taiwan, and Thailand, Inv. Nos. 731-TA-308-310 and 520-521
(Fourth Review), USITC Pub. 4628 (August 2016) (USITC Fourth Review).
22
   See Island’s Letter, “Comments on Documents Placed on Record,” dated September 5, 2018; SCI’s Letter,
“Comments on Documents Placed on the Record,” dated September 5, 2018; and Vandewater’s Letter, “Vandewater
Comments on Factual Information Placed on the Record by Commerce,” dated September 5, 2018.

                                                       4
      Case 1:18-cv-00199-LMG Document 112-1                      Filed 07/23/21       Page 5 of 104




        On September 10, 2018, Commerce issued its Final Scope Ruling.23 Commerce

determined that Vandewater’s outlets were covered by the scope of the China BWPFs Order,

pursuant to 19 CFR 351.225(d) and (k)(1).24 Commerce examined the scope language and

observed that the outlets “are made of carbon steel, have an inside diameter of less than fourteen

inches, and are used to join sections in fire sprinkler piping systems where conditions require

permanent, welded connections.”25 Commerce concluded that the scope language can be

reasonably interpreted to include the outlets (i.e., products with a single welded connection).26

Commerce explained that this conclusion is supported by the descriptions of the merchandise

contained in the (k)(1) sources, which revealed that the distinguishing characteristic of subject

merchandise is a beveled edge on at least one end that facilitates a permanent, welded

connection.27

        In its analysis, Commerce primarily relied upon the Petition, the USITC Fourth Review,

and a prior scope ruling relating to the China BWPFs Order issued in 200928 as (k)(1) sources to

support Commerce’s interpretation of the scope language.29 Commerce also acknowledged

another scope ruling issued in 1992 in connection with the antidumping duty order on BWPFs

from Taiwan, hereinafter referred to as the “Sprink Scope Ruling.”30 The Sprink Scope Ruling




23
   See Final Scope Ruling.
24
   Id. at 8-12.
25
   Id. at 9.
26
   Id.
27
   Id. at 9-10.
28
   See Memorandum, “Carbon Steel Butt-Weld Pipe Fittings from the People’s Republic of China: Placing Prior
Scope Ruling on the Record,” dated September 10, 2018.
29
   See Final Scope Ruling at 9-10.
30
   See Island June 12, 2018 Comments at Exhibit 2; see also Antidumping Duty Order; Certain Carbon Steel Butt-
Weld Pipe Fittings from Taiwan, 51 FR 45152 (December 17, 1986) (Taiwan BWPFs Order); and Memorandum,
“Recommendation Memo – Final scope Ruling on Request by Sprink, Inc. to Exclude Sprink-let Carbon Steel Butt-
Weld Pipe Fittings from the Antidumping Duty order on Carbon Steel Butt-Weld Pipe Fittings from Taiwan,” dated
March 25, 1992 (Sprink Scope Ruling).

                                                      5
       Case 1:18-cv-00199-LMG Document 112-1                            Filed 07/23/21   Page 6 of 104




addressed a product “essentially physically identical” to Vandewater’s outlets.31 In addressing

arguments from interested parties, Commerce explained that it was “not bound by the agency’s

analysis in the Sprink Scope Ruling” because that ruling involved a different proceeding that had

a scope with slightly different language.32 However, at the same time, Commerce still viewed

the Sprink Scope Ruling as informative because it was a prior scope ruling that considered

whether outlets nearly identical to the outlets imported by Vandewater are “butt-weld pipe

fittings.”33 Commerce noted in the Final Scope Ruling that, “as in that case, we have concluded

that the merchandise is covered by the scope of an antidumping duty order on ‘butt-weld pipe

fittings’ because the merchandise is permanently joined by welding.”34 Therefore, Commerce

ensured that its interpretation of “butt-weld pipe fittings” for purposes of the China BWPFs

Order was consistent with Commerce’s longstanding interpretation of that exact same term in

the Sprink Scope Ruling as it relates to the Taiwan BWPFs Order.

         Because Commerce determined that the outlets are covered by the China BWPFs Order

based on an analysis of the scope language and the (k)(1) sources, Commerce determined that it

was not necessary to consider the criteria set forth in 19 CFR 351.225(k)(2).35 As a result of its

Final Scope Ruling, Commerce issued instructions to U.S. Customs and Border Protection (CBP)

in accordance with 19 CFR 351.225(l)(3). Vandewater appealed the Final Scope Ruling to the

Court.

     B. The Court’s Remand Order

         On October 16, 2020, the Court remanded Commerce’s Final Scope Ruling, holding that


31
   See Final Scope Ruling at 11.
32
   Id.
33
   Id. at 5-6 (listing the Sprink Scope Ruling as a relevant prior scope ruling).
34
   Id. at 11.
35
   Id. at 3.

                                                            6
      Case 1:18-cv-00199-LMG Document 112-1                        Filed 07/23/21     Page 7 of 104




Commerce’s scope determination was not supported by substantial evidence.36 The Court found

that it was unreasonable for Commerce to conclude that the sources identified in 19 CFR

351.225(k)(1) were dispositive regarding whether Vandewater’s outlets were covered by the

scope of the China BWPFs Order.37 According to the Court, neither the language of the China

BWPFs Order nor the (k)(1) sources that Commerce relied upon resolve the question of whether

Vandewater’s outlets are covered by the scope. The Court stated the following regarding the

scope language:

        {Vandewater’s} products have threaded or grooved ends on their non-weldable
        end. It is therefore not plainly apparent from the language of the {China BWPFs
        Order} whether a steel branch outlet qualifies as a butt-weld fitting covered by the
        {China BWPFs Order} or not. They may be covered: they are made of carbon
        steel, have an inside diameter of less than fourteen inches, and are used to join
        sections in fire sprinkler piping systems where conditions require a permanent,
        welded connection. They also may not be covered: they have a non-weldable,
        threaded or grooved end, and according to Vandewater, the weldable end is never
        joined to the sprinkler system via a true “butt-weld.” The language of the {China
        BWPFs Order} simply does not resolve the issue of whether Vandewater’s steel
        branch outlets are covered.38

        As for the (k)(1) sources, the Court explained that, on the one hand, 28 years ago

Commerce determined that a nearly identical product was within the scope of the Taiwan

BWPFs Order,39 which is an order on BWPFs with very similar scope language.40 On the other

hand, certain language in the ITC’s most recent sunset review and the Petition contemplates that

in-scope fittings must have an end-to-end connection with beveling on the ends of both the

fitting and the adjoining pipe, which is not descriptive of Vandewater’s outlets.41 The Court




36
   See Remand Order at 3-9.
37
   Id. at 5-8.
38
   Id. at 5.
39
   See Taiwan BWPFs Order.
40
   See Remand Order at 5-6; see also Sprink Scope Ruling.
41
   See Remand Order at 7-8; see also USITC Fourth Review at I-4; and Petition at 4.

                                                        7
      Case 1:18-cv-00199-LMG Document 112-1                         Filed 07/23/21        Page 8 of 104




concluded that Commerce’s determination that the (k)(1) sources were dispositive was not

reasonable because Commerce dismissed the Sprink Scope Ruling as non-binding and the other

(k)(1) sources Commerce relied upon “do not really tell the court anything about the inclusion of

steel branch outlets within the scope.”42 As a result, the Court remanded the Final Scope Ruling

to Commerce with instructions to conduct a scope inquiry and analyze the criteria under 19 CFR

351.225(k)(2).43

     C. Remand Proceedings

        Pursuant to the Remand Order, on October 30, 2020, Commerce initiated this inquiry and

reopened the record.44 We provided interested parties an opportunity to submit comments and

new factual information related to an analysis under 19 CFR 351.225(k)(2).45

        On November 9, 2020, Island, SCI, Sigma Corporation (SIGMA), and Vandewater

submitted comments containing new factual information.46 Subsequently, on December 3, 2020,

Island, SCI, SIGMA, and Vandewater submitted new factual information to rebut, clarify, or

correct the information placed on the record on November 9, 2020.47

        On April 19, 2021, Commerce released the Draft Redetermination to all interested parties



42
   See Remand Order at 8.
43
   Id. at 9.
44
   See Commerce October 30, 2020 Letter.
45
   Id. at 2.
46
   See Island’s Letter, “(k)(2) Analysis of Vandewater ‘Steel Branch Outlets,’” dated November 19, 2020 (Island
Comments); SCI’s Letter, “Comments and Documentation in Formal Scope Inquiry Pursuant to 19 C.F.R.
351.225(e) and (k)(2),” dated November 19, 2020 (SCI Comments); SIGMA’s Letter, “SIGMA’S Additional
Written Arguments and Supporting Documentation Regarding the “(k)(2)” Criteria,” dated November 19, 2020
(SIGMA Comments); and Vandewater’s Letter, “Comments of Vandewater International Inc. on (K)(2) Factors,”
dated November 19, 2020 (Vandewater Comments).
47
   See Island’s Letter, “(k)(2) Rebuttal Analysis of Vandewater ‘Steel Branch Outlets, ‘“ dated December 3, 2020
(Island Rebuttal Comments); SCI’s Letter, “Rebuttal Comments in Formal Scope Inquiry Pursuant to 19 C.F.R.
351.225(e) and (k)(2),” dated December 3, 2020 (SCI Rebuttal Comments); SIGMA’s Letter, “SIGMA Rebuttal
Comments for Commerce’s “(k)(2)” Analysis,” dated December 3, 2020 (SIGMA Rebuttal Comments); and
Vandewater’s Letter, “Slip Op. 20-146: Rebuttal Comments of Vandewater International Inc. on (K)(2) Factors,”
dated December 3, 2020 (Vandewater Rebuttal Comments).

                                                        8
      Case 1:18-cv-00199-LMG Document 112-1                    Filed 07/23/21       Page 9 of 104




and invited parties to comment.48 On April 30, 2021, Island, SCI, SIGMA, and Vandewater each

filed comments on the Draft Redetermination.49

V.      LEGAL FRAMEWORK

        Commerce’s regulations set out rules regarding the issuance of scope rulings, including

standards used in determining whether a product is within the scope of an order. When a request

for a scope ruling is filed, Commerce examines the language of the scope of the order at issue

and the description of the product contained in the scope ruling request.50 Commerce may also

examine other information, including the description of the merchandise contained in the

petition, the initial investigation, and prior determinations of Commerce (including prior scope

rulings) and the ITC.51 If Commerce determines that these sources are dispositive, it will issue a

final scope ruling as to whether the product in question is covered by the scope of the order.52 A

determination pursuant to this analysis may take place with or without initiation of a formal

scope inquiry.53

        Conversely, if Commerce determines the descriptions of the merchandise in the sources

described in 19 CFR 351.225(k)(1) are not dispositive, Commerce will consider the following

five additional factors set forth in 19 CFR 351.225(k)(2):

               (i)     The physical characteristics of the product;



48
   See Draft Redetermination.
49
   See Island’s Letter, “Comments on Draft Remand Redetermination,” dated April 30, 2021 (Island Draft
Redetermination Comments); SCI’s Letter, “SCI’s Comments on the Department’s Draft Remand Redetermination,”
dated April 30, 2021 (SCI Draft Redetermination Comments); SIGMA’s Letter, “SIGMA’s Comments on the
Department’s Draft Results of Redetermination Pursuant to Court Remand,” dated April 30, 2021 (SIGMA Draft
Redetermination Comments); and Vandewater’s Letter, “Comments of Vandewater International Inc. on Draft
Results of Redetermination Pursuant to Court Remand,” dated April 30, 2021 (Vandewater Draft Redetermination
Comments).
50
   See Walgreen Co. v. United States, 620 F.3d 1350, 1357 (Fed. Cir. 2010).
51
   See 19 CFR 351.225(k)(1).
52
   See 19 CFR 351.225(d).
53
   See 19 CFR 351.225(d) and (e).

                                                     9
      Case 1:18-cv-00199-LMG Document 112-1                 Filed 07/23/21     Page 10 of 104




              (ii)    The expectations of the ultimate purchasers;

              (iii)   The ultimate use of the product;

              (iv)    The channels of trade in which the product is sold; and

              (v)     The manner in which the product is advertised and displayed.

The determination as to which analytical framework is most appropriate in any given scope

inquiry is made on a case-by-case basis after consideration of all record evidence before

Commerce.

       As explained above, the Court has directed Commerce to conduct a scope inquiry and

analyze the criteria enumerated under 19 CFR 351.225(k)(2) to determine whether Vandewater’s

outlets are covered by the scope of the China BWPFs Order.

VI.    INITIAL COMMENTS ON THE (K)(2) FACTORS

Vandewater, SCI, and SIGMA Comments

Physical Characteristics of the Product

       Outlets have several distinct characteristics that distinguish them from BWPFs. These

characteristics relate to the ends of the outlets, their method of connection to the header pipe, the

shape of the product, the underlying production process, and the applicable industry standard(s).

Such considerations, which were each raised by one or more of the importers of outlets, are

discussed in turn.

       First, outlets always have one end that is contoured with a curved or “fishmouth” design,

which allows the outlet to be attached directly to the curved side or face of a pipe, i.e., to be

attached in a perpendicular manner to another pipe, rather than through an end-to-end




                                                  10
     Case 1:18-cv-00199-LMG Document 112-1                    Filed 07/23/21      Page 11 of 104




connection.54 The curvature on an outlet facilitates attachment only to the face of run pipe.55 In

contrast, the ends of BWPFs never have this curved, fishmouth shape because they are attached

exclusively to the end of a pipe.56 A BWPF connects two pipes along the same plane,57 and a

BWPF always has a square end.58 Therefore, outlets are physically different from BWPFs

because the welded end of the outlet is curved and does not allow for an end-to-end weld, which

is a defining characteristic of BWPFs.59

        Second, the method of connection for outlets and BWPFs is distinct.60 Outlets rest

against the face of the pipe at a location that is not itself beveled. The beveled end of the outlet

tapers to a flat surface and does not come to a pointed shape.61 Thus, the connecting weld is a

fillet weld, where the bead of the weld runs along the edge of the point of connection, but does

not fully penetrate the connection and separate the pipes with welding material.62 In contrast,

BWPFs attach to the end of pipe, and the ends of the BWPF and the connecting pipe are beveled

to a pointed shape.63 Thus, the two points (i.e., the two beveled edges) are placed together, and

the weld “bead” rests in the channel created by the two bevels, fully penetrates the connection,

and keeps the two adjoining pieces separate.64 The butt weld forms the bridge between the

fitting and the pipe but never allows the fitting and pipe to contact each other.65 Additionally,

this interpretation is supported by the ITC’s statement that BWPFs are intended to be placed



54
   See Vandewater Comments at 7 and Tabs 3 and 4; see also SIGMA Comments at 6 and Exhibit 2 at 15.
55
   See Vandewater Comments at 7 and Tab 4.
56
   See SCI Comments at 5; see also Vandewater Comments at 5-7.
57
   See SCI Comments at 6.
58
   Id.
59
   Id.
60
   See Vandewater Comments at 4-10; see also SCI Comments at 5-7; and SIGMA Comments at 7 and 10-11.
61
   See SCI Comments at 8.
62
   Id.; see also Vandewater Comments at 8-9.
63
   See SCI Comments at 8.
64
   Id.
65
   Id.

                                                   11
     Case 1:18-cv-00199-LMG Document 112-1                        Filed 07/23/21       Page 12 of 104




against the end of a beveled pipe or other fitting.66 Outlets rest against the face of the pipe at a

location that is not itself beveled.67

        Third, the bevel angles are different between the products. Outlets have a 45-degree

bevel angle on the connecting end that attaches to the run pipe.68 BWPFs are beveled, typically

at a 37 ½ degree angle, and the receiving component (whether it is a pipe, a valve, another

BWPF, or a backing ring) also has a beveled end with a similar angle (generally within a

tolerance of plus or minus 2 ½ degrees).69 Thus, when placed together, the beveled edges form a

shallow channel, normally a combined 75 degrees, that accommodates the bead of the weld that

fastens the two adjoining pieces.70

        Fourth, outlets have a non-welded end that is a temporary connection, unlike BWPFs

which do not have any ends featuring a temporary connection.71 Vandewater’s outlets have

grooved or threaded connections. This characteristic clearly distinguishes outlets from

merchandise covered by the China BWPFs Order, which does not cover “fittings based on other

fastening methods (e.g., threaded, grooved, or bolted fittings).”72

        Commerce’s prior decisions suggest that the character and number of butt-weld end

connections are key considerations in analyzing the scope of the China BWPFs Order. In its

scope decision in the context of the Forged Steel Fittings Order,73 and in its Forged Steel




66
   Id. at 6 (citing USITC Fourth Review at 6).
67
   See SCI’s Comments at 8.
68
   See Vandewater Comments at 9 (citing Scope Ruling Request at Exhibits 7, 20, and 21).
69
   See SCI Comments at 8-9; see also Vandewater Comments at 9, Tab 5 at 107, and Table 12.
70
   See Vandewater Comments at 8 (citing USITC Fourth Review at I-5).
71
   See SCI Comments at 11.
72
   Id. (citing China BWPFs Order); see also Vandewater Comments at 7-8.
73
   See SCI Comments at 13-14 and Exhibit 5 (citing Memorandum, “Forged Steel Fittings from China, Italy, and
Taiwan: Final Scope Determination Decision Memorandum,” dated July 23, 2018 (Forged Steel Fittings Scope
Determination)); see also Forged Steel Fittings from Italy and the People’s Republic of China: Antidumping Duty
Orders, 83 FR 227 (November 26, 2018) (Forged Steel Fittings Order).

                                                       12
     Case 1:18-cv-00199-LMG Document 112-1                       Filed 07/23/21        Page 13 of 104




Fittings Scope Clarification Memorandum,74 Commerce connected the scope analysis between

that investigation and the analysis associated with the China BWPFs Order. Commerce stated

that outlets must have butt welds on both ends to be considered butt-weld fittings for the

purposes of the exclusion from the Forged Steel Fittings Order. Although the Forged Steel

Fittings Scope Clarification Memorandum states that “{f}ittings and outlets with at least one, but

not all, butt welded end connection and an inside diameter of less than 14 inches are covered by

the scope of the {China BWPFs Order}, so long as the other requirements of the {China BWPFs

Order}scope are satisfied,” this does not cover branch outlets, such as Vandewater’s, which have

no butt-weld ends.75 Products with zero butt-weld ends, like outlets, cannot reasonably be

considered butt-weld fittings.76 Commerce agreed that “{o}utlets with a socket-weld or threaded

end connection, or with only one butt-weld end connection, are not considered a butt-weld fitting

…”77 In addition, the industry that produces forged steel fittings recently told Commerce that

“the industry does not consider a welded outlet to be a butt-weld fitting …”78

        Fifth, outlets and BWPFs follow separate industry standards that require different

physical characteristics. BWPFs always have a square end and bevel made to dimensions

specified in American National Standards Institute (ANSI) and American Society of Mechanical

Engineers (ASME) B16.9,79 which is entitled “Factory-Made Wrought Buttwelding Fittings.”80


74
   See SCI Comments at 12 (citing Memorandum, “Forged Steel Fittings from the People’s Republic of China, Italy,
and Taiwan: Placing Carbon Steel Butt Weld Pipe Fitting Scope Ruling on the Record,” dated September 19, 2018
(Forged Steel Fittings Scope Clarification Memorandum)).
75
   Id. at 14 and Exhibit 11.
76
   Id.
77
   See Vandewater Comments at 18 (citing Forged Steel Fittings Scope Determination at 7-9).
78
   Id. at 26 (citing Scope Ruling Request at Exhibit 16).
79
   ANSI and ASME are distinct organizations that develop industry standards for various products, including
fittings. See Vandewater Comments at Tab 1 (ASME B16.9 standard, “Foreword” discussing ANSI’s and ASME’s
involvement in developing the B16.9 standard). However, the parties refer to ANSI and ASME interchangeably in
their submissions. For ease of reference, these final results of redetermination refer to both ANSI/ASME in
discussing certain industry standards.
80
   See SCI Comments at 15; see also SIGMA Comments at 6 and Exhibit 2 at 4.

                                                      13
     Case 1:18-cv-00199-LMG Document 112-1                       Filed 07/23/21   Page 14 of 104




This ANSI/ASME standard includes long radius reducing elbows, long radius returns, short

radius elbows, short radius 180-degree returns, 3D elbows, straight tees and crosses, reducing

outlet tees, reducing outlet crosses, lap joint stub ends, caps, and reducers.81 Branch outlets do

not meet this ANSI/ASME standard, but instead meet Manufacturers Standardization Society

(MSS) SP-97, which is entitled “Integrally Reinforced Forged Branch Outlet Fittings – Socket

Welding, Threaded, and Butt-welding Ends.”82 Moreover, while all BWPFs meet American

Society for Testing and Materials (ASTM) and ANSI/ASME specifications, branch outlets do

not meet ANSI/ASME specifications.83

        Sixth, outlets and BWPFs are made using different manufacturing processes.84 Outlets

are not BWPFs because they are made completely by machining and are not formed or forged.85

Machining is the process of cutting away or otherwise removing excess material.86 The scope of

the China BWPFs Order is expressly limited to fittings that are either “formed or forged” both of

which have particular meanings within the industry and refer to the process of reshaping material

without removing any material.87 BWPFs typically start with seamless pipe,88 which is then

formed into a particular shape over a mandrel.89 Most types of BWPFs are made from ASTM

A234 grade seamless pipe.90 Although it is possible to make some BWPFs with welded pipe,




81
   See SCI Comments at 15 (citing Scope Ruling Request at 10).
82
   Id.
83
   Id.
84
   Id. at 17.
85
   Id. at 17 and Exhibit 6 at 2.
86
   Id. at 17 and Exhibit 6 at 6, 17-18.
87
   Id. at 17 and Exhibit 6 at 17-18.
88
   See Vandewater Comments at 11 and Exhibit 7 at 13.
89
   Id.
90
   Id.

                                                      14
     Case 1:18-cv-00199-LMG Document 112-1                  Filed 07/23/21     Page 15 of 104




seamless pipe is typically used to manufacture BWPFs because seamless pipe holds pressure

better than welded pipes and is easier to bend on a mandrel without causing weakness.91

        Seventh, outlets are straight in design, whereas BWPFs (except for caps) are not.92 For

example, as shown in the Weldbend Corporation (Weldbend) catalog, elbows and return bends

are curved along their length. Straight tees and reducing tees have an irregular shape along the

length of one side.93

        Finally, outlets are classified under a different tariff subheading from BWPF.94 While an

HTSUS classification is not dispositive of a scope analysis, it is not irrelevant.95 It is especially

relevant here where the distinction is between HTSUS subheading 7307.93, for “Butt-welding

fittings” (subject merchandise) and HTSUS subheading 7307.99, for “Other” (outlets). The

HTSUS classification, as confirmed by CBP rulings, recognizes physical differences between

outlets and BWPFs.96 Additionally, neither Commerce nor the domestic industry appears to

have made any effort, over many years, to add the applicable HTSUS subheadings for outlets to

the scope of the China BWPFs Order.97

Expectations of the Ultimate Purchasers

        Ultimate purchasers expect outlets to be different from BWPFs, as demonstrated by the

different industry standards to which such products are sold/produced; installation costs; and

pressure ratings and corresponding applications.98

        Purchasers of Vandewater’s outlets expect that the outlet will meet the MSS SP-97


91
   Id.
92
   Id. at 12
93
   Id.
94
   Id.
95
   See SCI Comments at 18.
96
   Id. at 18-19.
97
   Id. at 19.
98
   Id. at 20-23.

                                                  15
      Case 1:18-cv-00199-LMG Document 112-1                    Filed 07/23/21       Page 16 of 104




manufacturing standard. The standard covers “Integrally Reinforced Forged Branch Outlet

Fittings – Socket Welding, Threaded, and Butt-welding Ends.”99 Paragraphs 6.1 and 6.1.3 of

MSS SP-97 explain that the essential characteristic of a covered outlet is the connection to the

run pipe, which must be contoured.100

        Purchasers of BWPFs, on the other hand, “expect that the BWPFs will be forged, or

produced from seamless pipe or steel plate, with the starting material conforming to ASTM

A105, ASTM A106, and ASTM A285 standards, and for which the finished BWPFs conform to

the ANSI/ASME B16.9 standard.”101 The product description in the Petition explicitly notes the

industry standards to which BWPF must conform, i.e., ASTM A234-82a and ANSI/ASME

B16.9. There is no table or description of outlets in ANSI/ASME B16.9 because such outlets are

not recognized as BWPFs by the piping industry.102

        BWPFs have higher installation costs, in part as a result of the need to support higher

pressure applications.103 Purchasers expect branch outlets to have much lower installation costs

than BWPFs because only one end is welded and the weld is relatively weaker and less

expensive.104 In order to change a BWPF system, an installer must burn out the connection with

a cutting torch.105

        BWPFs are intended to withstand comparatively high levels of pressure and are rated to

300 pounds per square inch (PSI) or higher.106 In contrast, because purchasers expect to use



99
   See Vandewater Comments at Tab 2.
100
    Id.
101
    See SIGMA Comments at 8 and Exhibit 1 at 25.
102
    Id. at 22; see also Vandewater Comments at 14 and Tab 1.
103
    See Vandewater Comments at 23 and Exhibit 9; SCI Rebuttal Comments at 25; and Vandewater Rebuttal
Comments at 5.
104
    See SCI Comments at 20.
105
    See Vandewater Comments at 7.
106
    See SCI Comments at 22 and Exhibits 1, 9 and 17.

                                                     16
      Case 1:18-cv-00199-LMG Document 112-1                         Filed 07/23/21         Page 17 of 104




outlets in low-pressure sprinkler systems, the outlets in question are only certified to withstand

pressure of 300 PSI or less.107

         Outlets are custom engineered by the manufacturer for the sizes, pressures, and

temperatures of the piping to which they are attached for the purpose of minimizing the cost of

creating an outlet in a run of piping.108 BWPFs, in contrast, are standard fittings that match up

with the size and schedule of the pipe to which they are attached.109

Ultimate Use of the Product

         The ultimate uses of outlets are different from BWPFs.110 Vandewater’s outlets are

designed for fire sprinkler systems, which are low pressure and, thus, are rated at no more than

300 PSI.111 These threaded or grooved outlets are used so that the sprinkler head can be changed

quickly and easily.112 Such temporary connections do not provide the same strength as a butt-

weld connection, which is why outlets are used in low pressure applications (e.g., no more than

300 PSI) and not in conditions requiring permanent connection.113 In such settings, threaded and

grooved connections, rather than welded permanent connections, are commonplace.114 No fire

sprinkler fabricator uses BWPFs for branch connections to sprinkler heads, because a BWPF

does not have the ability to accept a sprinkler head with threads.115


107
    Id. at 22 and Exhibit 1 and 17.
108
    Id. (citing Scope Ruling Request at 13 and Exhibit 7).
109
    Id.
110
    Id. at 24.
111
    Id. at 23 (citing Scope Ruling Request at 4); see also Vandewater Comments at 23 and Tab 12 (“Please note that
certain types of steel branch outlets, with similar basic physical characteristics, are also used by the oil and gas
industry. However, the steel branch outlets that Vandewater imports, which are the subject of this scope ruling
request, are used strictly for fire sprinklers”).
112
    See SCI Comments at 25-26 (citing Scope Ruling Request at Exhibit 23); see also Vandewater Comments at 23
(“Steel branch outlets are listed by Underwriter Laboratories (UL) for fire protection systems and are listed in the
UL accessory section as ‘welded outlets, ‘ and are not referred to by UL as BWPFs”)
113
    See Vandewater Comments at 7 and Exhibit 1 at 24 (citing Vandewater Scope Ruling Request at 38); see also
SCI Comments at 23 and Exhibits 6 (at Exhibit 2).
114
    See SIGMA Comments at 7.
115
    See Vandewater Comments at 23.

                                                         17
      Case 1:18-cv-00199-LMG Document 112-1                          Filed 07/23/21        Page 18 of 104




         In contrast, BWPFs are used for connections in high pressure, industrial settings, with

permanent connections.116 BWPFs are used in a broader set of industrial settings, such as

chemical synthesis, petroleum refining, electric power generation, construction, and

shipbuilding.117 BWPFs are required in these industries because butt welds create permanent,

strong bonds capable of safely containing highly pressurized or toxic substances.118

Channels of Trade in Which the Product Is Sold

         Outlets are sold in different channels of trade than BWPFs.119 Fire sprinkler system

welded outlets are distributed solely within the fire sprinkler industry, which specializes in

installing large-scale industrial, commercial, and residential fire sprinkler systems.120 For

instance, Vandewater sells to fabricators of sprinkler systems and contractors.121 Vandewater

also sells to fire sprinkler supply distributors, which sell to smaller contractors/fabricators.122

         Distributors/end users for BWPFs are in totally different lines of business.123 BWPFs are

sold to master distributors and contractors in the industrial and mechanical pipe-valves-fittings

(PVF) segment of the construction industry.124 These distributors and contractors service the oil,

gas, steam, and chemical industries, and generally maintain inventory of steel pipe and the

BWPFs that correspond with the steel pipe they supply to their customers.125 According to the

staff report of the ITC’s 1992 final injury determination in the less-than-fair-value investigation,




116
    Id. at 25.
117
    See SCI Comments at 24.
118
    Id.
119
    Id. at 26.
120
    Id. at 27 and Exhibit 1 at 25.
121
    See Vandewater Comments at 26.
122
    See SCI Comments at 27 (stating that SIGMA’s outlets are distributed solely to contractors within the fire
sprinkler system industry) and Exhibit 1 at 25.
123
    See Vandewater Comments at 26.
124
    Id.
125
    See SCI Comments at 26; see also SIGMA Comments at 27.

                                                         18
      Case 1:18-cv-00199-LMG Document 112-1                       Filed 07/23/21        Page 19 of 104




“domestic manufacturers and importers sell virtually all their finished fittings to distributors,

who then resell to end users.”126

        U.S. manufacturers that participated in the scope proceedings on outlets, i.e., Island and

Anvil, were not mentioned by the ITC as domestic producers of BWPFs in the original

investigation or in any of the sunset reviews.127 This is because they are not U.S. manufacturers

of BWPFs, but manufacturers of branch outlets, a distinct market segment.128

Manner in Which the Product Is Advertised and Displayed

        Outlets are not advertised or displayed together with BWPFs.129 Vandewater’s

promotional brochures specifically describe its outlets as being intended for “fire protection &

other low-pressure piping systems.”130 Vandewater’s promotional brochures do not refer to any

of these products as “butt-weld pipe fittings.”131 Likewise, SIGMA’s promotional brochures

describe the company’s fire sprinkler system weld outlets as intended “for fire protection & other

low-pressure piping systems.”132

        An exhibition document for the American Fire Sprinkler Association (AFSA) convention

in October 2019 lists past participants for AFSA conventions. No producer of BWPFs is on the

list because BWPFs are not advertised in trade shows that are targeted at the fire sprinkler

industry.133




126
    See SCI Comments at 28 (citing Certain Carbon Steel Butt-Weld Pipe Fittings from China and Thailand, Inv.
Nos. 731-TA-520 and 521 (Final), Publication 2528, June 1992 (USITC Final Investigation) at I-18).
127
    Id. at 26.
128
    Id.
129
    Id. at 28.
130
    See Vandewater Comments at 27.
131
    Id. at 27 and Tab 12.
132
    See SIGMA Comments at 9 and Exhibit 1 at 65.
133
    See Vandewater Comments at 27 and Tab 15.

                                                       19
      Case 1:18-cv-00199-LMG Document 112-1                       Filed 07/23/21         Page 20 of 104




        In its own scope proceeding, in response to comments from Island, SCI noted that,

beginning in November 2017, it mistakenly described some outlet types as a “Threaded Butt-

weld Outlet” or a “Grooved Butt-weld Outlet” on import records.134 SCI has corrected this

mistake and at no time did it change the classification of its product from HTSUS subheading

7307.99.135 Prior product descriptions without the term “butt-weld” had been in place for over a

decade, and these descriptions were restored to their original and correct form more than a month

before Island’s submission in the scope proceeding.136 Since then, SCI’s relevant import

documentation has used the correct description, which is also consistent with SCI’s website.137

        The Chief Executive Officer (CEO) of Island, Mr. Sanders, was deposed regarding

Island’s claims that Vandewater’s threaded and grooved outlets are a type of BWPF.138 Mr.

Sanders was asked whether he could “recall or identify any document, such as an email or

another piece of correspondence, with a customer or a competitor or employee, and prior to your

planning for this lawsuit, when you described a grooved outlet or a threaded outlet as a butt-weld

pipe fitting?”139 Mr. Sanders replied “No.”140

        None of the commercial images of BWPFs provided by the ITC resemble Vandewater’s

threaded or grooved outlets.141 None of the commercial illustrations of BWPFs in the Petition

resemble branch outlets.142 None of these example products have the fishmouth end or the

threaded or grooved ends present on Vandewater’s outlets.143 The Ladish catalog cited in the


134
    See SCI Comments at 27 and Exhibit 6 at 37.
135
    Id. at 27 Exhibit 6 at 37.
136
    Id. at 27-28.
137
    Id. at 28 and Exhibit 9 at 2.
138
    See Vandewater Comments at 21-22 and Tab 11.
139
    Id. at Tab 11(the Sanders deposition).
140
    Id.
141
    See SCI Comments at 28 and Exhibit 6 at 24-25 (citing USITC Fourth Review at I-5).
142
    See Vandewater Rebuttal Comments at 7 (citing Petition at Appendix B).
143
    Id. at 28 and Exhibits 6 at 4, and 9 at 4.

                                                       20
      Case 1:18-cv-00199-LMG Document 112-1                         Filed 07/23/21        Page 21 of 104




Petition does illustrate some products that are not BWPFs together on the same page with the

BWPFs (i.e., saddles).144 However, outlets are not present in this display and even the non-butt-

weld products contained therein do not resemble branch outlets.145

        Island distributes a variety of fire sprinkler system weld outlet types but does not describe

them as having a “butt-weld” portion or as constituting “butt-weld fittings.”146 Island does

distribute a butt-weld outlet that is configured on one end with a single-plane, circular, beveled

opening. Island correctly describes this end as a “butt-weld” end, and correctly refers to this

product as a “butt-weld” outlet.147 Although this product shares the same “fishmouth” opening

on one end, as with all of Island’s other fire sprinkler system weld outlets, it is only this product

that is described as having a butt-weld end or categorized as a butt-weld outlet.148 It is because

of the beveled/square end that it is a “butt-weld” outlet and, accordingly, assigned the product

code “BW.”149

        Island also distributes type 40 & 10 and Type 50 & 80 weld outlets. Advertisements for

these products explicitly identify these “carbon steel branch outlets” and “weld outlets” as being

sold “For Fire Protection and Low Pressure Piping Systems.”150 Although some of these

advertisements recognize that Island’s weld outlets can be used for other purposes (e.g., building

services, power plant services), they also contain more detailed discussion of use for fire




144
    See SCI Comments at 29.
145
    Id. at 28 and Exhibit 6 at 5 and 15, and Exhibit 9 at 4.
146
    Id. at 29-30 (citing Island’s Letter, “Carbon Steel Butt-Weld Pipe Fittings from China Handouts at July 25, 2018
Department Meeting,” dated July 25, 2018).
147
    Id. at 28 and Exhibit 17 at 7 and Attachment 4.
148
    Id. at 28 and Exhibit 17 at 7.
149
    See SIGMA Comments at 11 and Exhibit 3B (“As stated in the advertisement, ‘BW’ reflects ‘Bevel for Welding,
‘ which is likewise consistent with the physical characteristics of a BWPF”).
150
    Id. at 9 and Exhibit 3B.

                                                        21
      Case 1:18-cv-00199-LMG Document 112-1               Filed 07/23/21      Page 22 of 104




sprinkler systems.151 Further, these advertisements contain no reference to the ANSI/ASME

B16.9 standard.152

Island’s Comments

Physical Characteristics of the Product

        Vandewater offers two types of steel branch outlets: threaded and grooved. Various

names are used to describe these products, including steel branch outlets, threaded or grooved

pipe outlets, and welded outlets.153 Vandewater’s outlets have the same physical characteristics

and welding requirements as products subject to the China BWPFs Order: (1) they are formed

or forged pipe fittings made of carbon steel; (2) they have an inside diameter of less than 14

inches; (3) they feature a “beveled edge” that demands that the fitting be welded to a pipe via a

shallow channel that accommodates the “bead” of the weld; and (4) they are used to join sections

in piping systems where conditions require permanent, welded connections.154 The ITC stressed

that the beveled edges of these fittings is what distinguishes them from other types of pipe

fittings, which rely on different types of fastening methods, such as threaded, grooved, or bolted

fittings.155 In short, Vandewater’s outlets have all of the same relevant physical characteristics

and welding requirements as products covered by the China BWPFs Order.156

Expectations of the Ultimate Purchasers

        The expectations of the ultimate purchasers of outlets are consistent with those of the

purchasers of other merchandise subject to the China BWPFs Order. The ITC has recognized a




151
    Id.
152
    Id.
153
    See Island Comments at 5.
154
    Id. at 6.
155
    Id. at 5-6.
156
    Id. at 6.

                                                 22
      Case 1:18-cv-00199-LMG Document 112-1                         Filed 07/23/21        Page 23 of 104




large number of uses for in-scope fittings, explaining that the products “are welded into

permanent, fixed piping systems that convey gases or liquids in plumbing, heating, refrigeration,

air conditioning, automatic fire sprinklers, electric conduit, irrigation, and process‐piping

systems …{and} structural applications.”157

        Products sold and marketed in the United States as “butt-weld pipe fittings” or fittings

with butt-welded ends come in many shapes and configurations and have numerous and varied

uses.158 These products include caps, lap joint stub ends, and saddles. Purchaser expectations

for welded outlets fall within the wide range of expectations associated with the above-

referenced products.159

        Moreover, public litigation records establish that Chinese manufacturers and distributors

of welded outlets with threaded or grooved ends recognize that these products are BWPFs. For

example, in 2017, SCI and Jinan Meide, SCI’s Chinese manufacturer, took the position that SCI

could invoke the exemption carved out for BWPFs from the then-pending AD investigation of

forged steel fittings from China, because their welded outlets were BWPFs.160 Accordingly,

Jinan Meide and SCI changed the description of their welded outlets with threaded and grooved

ends to ‘butt-weld outlets’ in import paperwork, as well as in SCI’s statement concerning the

applicability of antidumping or countervailing duties,161 in which the welded outlets were

described as “threaded butt-welded outlets” and “grooved butt-welded outlets.”162



157
    Id. at 7 (citing USITC Fourth Review at 6 (emphasis added)).
158
    Id. at 7 and Exhibits 1-4B.
159
    Id.
160
    Id. at 8 and Exhibit 6.
161
    Id. at 8 (“SCI maintained Anti-Dumping Duty Stationary so that it would have a ready response in the event that
CBP questioned it about whether an ADD order applied to a product”) and Exhibit 7.
162
    Id. at 8 and Exhibits 7 and 8 (noting that “{i}n further communications between SCI and Jinan Meide, SCI
acknowledged that the merchandise covered by the Sprink Scope Ruling was ‘almost the same as’ SCI cooplets,
which is virtually identical to Vandewater’s outlets”).

                                                        23
      Case 1:18-cv-00199-LMG Document 112-1                           Filed 07/23/21   Page 24 of 104




        In sum, the Petition and the ITC’s description of the products covered by the China

BWPFs Order, the advertising materials published by outlet distributors and producers, as well

as their own commercial documents, show that expectations surrounding BWPFs encompasses a

broad range of products including outlets.163 Such products include pipe fittings with only one

beveled end, as well as fittings used in fire sprinkler systems.164 Ultimate purchasers’

expectations may vary depending on the particular type of, and intended use for, the BWPFs they

need. However, they will invariably expect that any such product is made of formed or forged

carbon steel, will have an inside diameter of less than 14 inches, will be permanently welded into

a piping system via a beveled butt-welded end, and will connect to other components, such as

pipes, fittings, flanges and sprinklers.165

Ultimate Use of the Product

        Because products covered by the China BWPFs Order come in so many shapes and

configurations, they have many ultimate uses, as noted above.166 However, such products are

often used in fire sprinkler systems.167 The ITC highlighted this application, noting that BWPFs

“are welded into permanent, fixed piping systems that convey gases or liquids in plumbing,

heating, refrigeration, air-conditioning, automatic fire sprinklers, electrical conduit, irrigation,

and process-piping systems.”168 Vandewater’s outlets are used in one of these explicitly-named

contexts – i.e., they are permanently welded into automatic fire sprinkler systems.169




163
    Id. at 8.
164
    Id.
165
    Id. at 9.
166
    Id.
167
    Id.
168
    Id. (citing USITC Fourth Review at I-6 and 6) (emphasis added).
169
    Id.

                                                        24
      Case 1:18-cv-00199-LMG Document 112-1                    Filed 07/23/21       Page 25 of 104




Channels of Trade in Which the Product Is Sold

        Like the products covered by the China BWPFs Order, Vandewater’s outlets are sold

through distributors.

Manner in Which the Product Is Advertised and Displayed

        Like any other BWPFs, outlets are advertised and displayed via online catalogs on

company websites or by affiliated/third-party online sources.170 Such advertisements typically

contain size, weight, and other technical specifications for the product, such as pressure rating

and source materials.171

Vandewater, SCI, and SIGMA Rebuttal

Physical Characteristics of the Product

        Rather than providing a comprehensive comparison of the physical characteristics of

Vandewater’s outlets and BWPFs, pursuant to (k)(2), Island instead attempts to repackage its

(k)(1) arguments by cherry-picking from the investigation of the ITC.172 The fact that

Commerce has already conducted a (k)(1) analysis, and that the Court ordered Commerce to

conduct a (k)(2) analysis, makes clear that the scope of the China BWPFs Order is ambiguous

and that a recitation of the language of the scope is irrelevant in response to the Remand

Order.173 Island has, tellingly, omitted essential language that directly undermines the

conclusion that Island urges Commerce to reach.174

        As noted in the importers’ initial submissions, there are many physical differences




170
    Id.
171
    Id. at 10 and Exhibits 3 and 5.
172
    See Vandewater Rebuttal Comments at 2; see also SCI Rebuttal Comments at 12-18; SIGMA Rebuttal
Comments at 4-6.
173
    See SIGMA Rebuttal Comments at 3.
174
    Id.

                                                    25
      Case 1:18-cv-00199-LMG Document 112-1                    Filed 07/23/21   Page 26 of 104




between Vandewater’s outlets and BWPFs, including: different manufacturing specifications;

whether the product is produced from welded pipe or seamless pipe; the existence of a contoured

end; the existence of a threaded or grooved end connection; whether the product is straight or

angular in design; whether the product is welded to the end or to the side of a pipe; whether the

product has different bevel angles; and whether the connection is made with a fillet weld.175

        Contrary to Island’s assertions, Vandewater’s outlets cannot be BWPFs, which, pursuant

to the scope language, “require permanent, welded connections.”176 One end of the branch outlet

is fillet welded to the side of a pipe, and the other end of the branch outlet has the temporary,

non-welded, threaded or grooved connection to allow attachment of a sprinkler head or branch

pipe.177 In contrast, a BWPF never has a threaded end or grooved end because it is designed to

make a permanent connection by welding all connectable ends to a pipe or another fitting.178

        Island asserts that Vandewater’s outlets “feature a ‘beveled edge’ that demands that the

fitting be welded to a pipe via the shallow channel that accommodates the ‘bead’ of the weld,

which, in the ITC’s view, is the essence of a ‘butt-weld pipe fitting.’”179 However, “such

language contemplates beveling on both parts of the assembled pipe …”180 Thus, as the Court

unequivocally concluded, “Vandewater’s branch outlets are welded to header pipe, which is not,

apparently, beveled at the weld. The quoted sunset review language is, therefore, not descriptive

of the actual physical characteristics of Vandewater’s steel branch outlets.”181 Agreeing with

Island here would be tantamount to knowingly contradicting the Court’s holding.182


175
    See Vandewater Rebuttal Comments at 2-3.
176
    See SCI Rebuttal Comments at 14-15.
177
    Id.
178
    Id. at 15; see also Vandewater Rebuttal Comments at 3.
179
    See SIGMA Rebuttal Comments at 4 (citing USITC Fourth Review at 6).
180
    Id. (citing Remand Order at 7).
181
    Id. (citing Remand Order at 8).
182
    Id.

                                                    26
      Case 1:18-cv-00199-LMG Document 112-1                      Filed 07/23/21        Page 27 of 104




        Island also points to the Ladish catalog contained in the Petition and notes that it features

pictures of BWPF that include saddles.183 These saddle fittings are not BWPFs by reason of the

“fishmouth” opening on one side; they are BWPFs by reason of the other side of the fittings (i.e.,

the beveled branch end).184

        In addition to the Sperko affidavit,185 the Neil Shyman affidavit provided by Vandewater

echoes several of the differences in physical characteristics between Vandewater’s outlets and

BWPFs.186 These differences include: sprinkler heads cannot be attached to a BWPF while

welded branch outlets can and are; welded branch outlets always carry Underwriters Laboratory

(UL) / Factory Mutual (FM) approvals while BWPFs do not; threaded welded branch outlets are

forged using grade A-105 steel and grooved welded branch outlets generally use grade A-53

steel, while BWPFs generally use grade A-224 steel; and welded branch outlets have a maximum

pressure rating of 300 PSI, while BWPF generally are rated to handle pressures up to and

exceeding 10,000 PSI.187 Mr. Shyman’s points are confirmed by the ITC in its original 1986

preliminary injury investigation where the ITC stated, “{t}he welded connections used in butt-

weld pipe fittings provide a better seal than threaded, grooved, or bolted fittings can give under

pressure.”188 All of these distinctions strongly point to the conclusion that Vandewater’s outlets




183
    Id. (citing Island Comments at 7).
184
    Id.
185
    See Vandewater Comments at Exhibit 7 (noting that Walter Sperko is the President of Sperko Engineering
Services, Inc., which provides engineering consulting services).
186
    See Vandewater Rebuttal Comments at 3 and Attachment A (noting that “Mr. Neil Shyman was Vice President
and General Manager of Neill Supply from May 1968 to January 2011. Neill Supply is a fabricator and supplier of
fire sprinkler and industrial piping and sells Vandewater’s steel branch outlets”).
187
    Id.
188
    Id. at 4 (citing Certain Carbon Steel Butt-Weld Pipe Fittings from China and Thailand, Inv. Nos. 731-TA-520
and 521 (Preliminary), Publication 2401, July 1991 (USITC Preliminary Investigation)).

                                                      27
      Case 1:18-cv-00199-LMG Document 112-1                Filed 07/23/21    Page 28 of 104




have different physical characteristics and are not part of the same class or kind of merchandise

as BWPFs.189

Expectations of the Ultimate Purchasers

          Contrary to Island’s assertions, the expectations of the ultimate purchasers of BWPF

differ from the expectations of the ultimate purchasers with respect to Vandewater’s outlets.190

Purchasers of Vandewater’s outlets are all fabricators of fire sprinkler systems and expect the

outlets to: have interchangeable connections between the outlet and the sprinkler head; be

manufactured with ASTM A-105 grade forging bars; be sold based on the run (header) size, the

branch size, and the pressure rating (300 PSI).191 None of these purchasers use BWPFs for

branch connections to sprinkler heads,192 and BWPF purchasers cannot substitute steel branch

outlets in their own applications.193

          Purchasers of BWPFs are from a wide variety of industrial backgrounds (particularly

manufacturers of piping systems used to convey oil, gas, steam, or chemicals).194 Because

BWPFs require a higher PSI rating (up to and beyond 10,000 PSI) and a permanent connection,

they also have higher installation costs,195 are typically made from ASTM A-234 grade seamless

pipe,196 and are sold in nominal pipe sizes with specific pipe schedules which allow for the

seamless flow within the pipe.197




189
    Id.
190
    Id. at 5.
191
    Id. at 5-6.
192
    Id.
193
    Id.
194
    Id.
195
    Id.
196
    Id.
197
    Id.

                                                 28
      Case 1:18-cv-00199-LMG Document 112-1                       Filed 07/23/21       Page 29 of 104




        The Shyman affidavit also states that, Mr. Shyman, in his experience, has never sold

BWPFs for fire sprinkler systems and has never seen BWPFs used in fire sprinkler systems.198

He also states that he has never sold welded outlets to mechanical contractors and has never seen

welded outlets used in those systems.199 Further, he states that the expectation of the ultimate

purchasers of Vandewater’s outlets was that they would be used in fire sprinkler systems, and

that these customers would never use BWPFs for fire sprinkler systems.200

        Island’s reliance on the ITC language, stating that BWPFs “are welded into permanent,

fixed piping systems that convey gases or liquids,” including “automatic fire sprinklers,”

misdirects Commerce from the fundamental question at issue in this scope proceeding: whether

Vandewater’s outlets fall within the scope of the China BWPFs Order.201 Although some

products used in fire sprinkler systems may fall under the scope of the China BWPFs Order,

Vandewater’s outlets clearly do not.202

        Island asserts that products sold and marketed in the United States as BWPFs, or with

“butt-welded” ends, come in many shapes and configurations and have numerous and varied

uses.203 However, none of Island’s exhibits show a single example of a threaded or grooved

outlet with a butt-weld.204 Moreover, Island confuses the issue by pointing to one particular type

of outlet, known as a “butt-weld outlet,” but Commerce has no need to consider whether a “butt-

weld outlet” is a type of butt-weld pipe fitting, because Vandewater’s scope request does not

cover butt-weld outlets.205 Instead, Vandewater’s request covers only low-pressure threaded and


198
    Id. at 6-7 and Attachment A.
199
    Id.
200
    Id.
201
    Id. at 6; see also SIGMA Rebuttal Comments at 6 (citing Island Comments at 7-9).
202
    See SIGMA Rebuttal Comments at 6.
203
    See Vandewater Rebuttal Comments at 7 (citing Island Comments at 7).
204
    Id.
205
    Id.

                                                       29
      Case 1:18-cv-00199-LMG Document 112-1                           Filed 07/23/21         Page 30 of 104




grooved steel branch outlets, neither of which is designed to accommodate any type of a butt-

weld.206

         Additionally, Island incorrectly asserts that customers have a wide range of expectations,

given the diversity of products covered by the scope, including “caps, lap joint stub ends, and

saddles,” which it argues have characteristics comparable to welded outlets.207 For proof, Island

points to Ladish’s catalog.208 This is misleading. The Ladish catalog to which Island points is

not limited to BWPFs.209 The catalog segment cited by Island is entitled “Seamless Welding

Fittings,” but does not state (or imply) that all products in that catalog are butt-weld fittings.210

Vandewater agrees that caps and lap joint stub ends are indeed BWPFs.211 Vandewater does not

agree, however, that a saddle is a butt-weld pipe fitting.212 Therefore, the range of products

covered by the scope, and the corresponding expectations associated with these products, are not

as broad as Island suggests.

         Finally, Island argues that “public litigation records establish that manufacturers and

distributors of Chinese welded outlets with threaded or grooved ends also recognize that these

products are BWPF.”213 The documents that Island cites, however, are documents of SCI or

Jinan Meide, which Vandewater understands was SCI’s supplier of outlets.214 None of the



206
    Id. at 7-8.
207
    Id. at 8 (citing Island Comments at 7-8).
208
    Id. (citing Island Comments at Exhibit 3).
209
    Id.
210
    Id.
211
    Id.
212
    Id. (noting that the caps and lap joint stub ends shown in the catalog: (1) all meet B16.9 and ASTM A-234
specifications, based on the notation in upper left and upper right corners, respectively, of the specification sheets;
and (2) show a beveled end, beveled only on the non-flanged side for a lap joint stub end, that resembles the
characteristic 37.5 degree angle; in contrast, the Ladish catalog sheet showing a saddle does not have a reference to
standard B16.9, and the illustration and engineering drawing cross-section of the saddle also does not show a
beveled end).
213
    Id.
214
    Id. at 9

                                                          30
      Case 1:18-cv-00199-LMG Document 112-1                       Filed 07/23/21        Page 31 of 104




litigation documents cited by Island pertain to Vandewater, or to Vandewater’s supplier of

outlets, much less any “ultimate purchasers” of outlets.215 Neither Vandewater, its supplier, nor

any purchasers of Vandewater’s outlets have ever claimed or implied that Vandewater’s outlets

are BWPF.216 Therefore, the documents cited by Island are irrelevant to this scope proceeding.

        The discussion above demonstrates stark differences in expectations between ultimate

purchasers of outlets versus purchasers of BWPFs. These differences support a conclusion that

the two products are different classes or kinds of merchandise.

Ultimate Use of the Product

        There are several differences in the ultimate uses of outlets and BWPFs.217 BWPFs are

used to connect pipe sections where connections require permanent, welded connections.218 In

contrast, Vandewater’s outlets are used only in fire sprinkler systems.219 To the best of

Vandewater’s knowledge, no fire sprinkler fabricator uses any BWPFs for the branch

connection, because a BWPF does not have the ability to accept a sprinkler head.220 BWPFs are

used primarily in industries such as chemicals, oil refining, energy generation, construction, and

shipbuilding.221

        Vandewater’s outlets could not be used in a BWPF application because the branch side of

the welded outlet is designed specifically for use with a threaded sprinkler head.222 Mr. Shyman

stated that “in my entire time working at Neill Supply I have never seen butt-welded fittings used

in fire protection systems nor have any customers ever told me they were going to be used in fire


215
    Id. (“Vandewater does not have personal knowledge to explain what {sic} SCI’s position as to those documents”)
216
    Id.
217
    Id.
218
    Id.
219
    Id.
220
    Id. at 9-10.
221
    Id. at 10.
222
    Id.

                                                       31
      Case 1:18-cv-00199-LMG Document 112-1                 Filed 07/23/21     Page 32 of 104




protection sprinkler systems.”223 For the same reason, Island’s comments regarding ultimate use

are wrong. BWPFs are simply not used in fire sprinkler systems to connect to a sprinkler head,

because a BWPF does not have the ability to accept a sprinkler with threads.224

Channels of Trade in Which the Product is Sold

         Outlets and BWPFs are sold through completely different distribution channels.225

BWPFs are sold primarily through distributors to a variety of end-users, whereas outlets are sold

to a particular market segment.226

         Vandewater sells the outlets in question to fabricators of sprinkler systems, who in turn

sell to fire sprinkler system installation contractors.227 Vandewater also sells to fire sprinkler

supply distributors, which sell to smaller contractors that fabricate smaller sprinkler systems.228

The Shyman affidavit summarized the distinctions in channels of trade as follows:

         While employed by Neill Supply in a sales capacity, I would make sales calls in the
         morning on fire protection sprinkler contractors, and an afternoon call on a
         mechanical contractor. I would offer welded branch outlets to the fire protection
         sprinkler contractor, but not mention BWPF, because BWPF are not used for fire
         protection systems. Likewise, I would sell BWPF to the mechanical contractor, but
         would not mention welded branch outlets because butt-weld fittings are not used in
         for {sic} fire protection sprinkler systems.229

Thus, Island’s sole statement regarding channels of trade – which is that both BWPF and

Vandewater’s outlets are both sold through “distributors” – simply glosses over the real

differences between the channels of distribution for BWPF and steel branch outlets.




223
    Id. at 10 and Attachment A.
224
    Id. at 10.
225
    Id.
226
    Id. at 10 and Attachment A.
227
    Id. at 11.
228
    Id.
229
    Id. at 11 and Attachment A.

                                                  32
        Case 1:18-cv-00199-LMG Document 112-1                           Filed 07/23/21   Page 33 of 104




Manner in Which the Product is Advertised and Displayed.

            In its affirmative comments, Vandewater explained that the advertising of outlets differs

significantly from the advertising of BWPFs. As an example, Vandewater attached to its

affirmative comments the list of exhibitors for the AFSA convention in October 2019. No

producer of BWPFs was on the AFSA exhibitor list, because BWPFs are not advertised in trade

shows that are targeted at the fire sprinkler industry. Rather, BWPFs are advertised and sold to

mechanical contractors. In Vandewater’s ten-plus years of attendance at National Fire Protection

Association conventions, Vandewater personnel never observed any BWPF exhibitor.

            Island’s only discussion of this factor is its statement that both outlets and BWPFs are

advertised and displayed via online catalogs in company websites or affiliated or third-party

online sources. The fact that some entities advertise a broad array of products does nothing to

undermine the fact that the parties who use outlets and BWPF participate in entirely different

trade shows, and the advertising literature reflects those differences.

Island’s Rebuttal

Physical Characteristics of the Product

            As demonstrated below, each one of the alleged distinctions between outlets and BWPFs

raised by the importers is either non-existent or inconsequential for purposes of a (k)(2)

analysis.230 For purposes of a (k)(2) analysis, Commerce need only demonstrate that the general

physical characteristics of the products under consideration are “sufficiently similar” to in-scope

merchandise to conclude that the two are of the same class or kind.231




230
      See Island Rebuttal Comments at 5.
231
      Id. (citing Wirth v. United States, 5 F. Supp. 2d 968, 981 (CIT 1998) (Wirth)).

                                                            33
      Case 1:18-cv-00199-LMG Document 112-1                      Filed 07/23/21   Page 34 of 104




        The importers argue that a BWPF “never” has a contour on either end, that it “always has

a square end,”232 and that outlets are welded to a hole cut in the wall or side of the pipe, not the

end of the pipe.233 The importers argue that, in contrast, a BWPF “is always welded to the end of

a pipe, another butt-weld fitting, or a butt-weld valve,”234 and is designed for “end-to-end

connection.”235 However, saddles are covered by the scope and they do not have these

characteristics.236

        The importers further argue that “all connectable end {sic} of the butt-weld pipe fitting

are welded to the end of a pipe, another butt-weld fitting, or a butt-weld valve,”237 and that the

ends of a BWPF are “always for welding” and do not have physical characteristics allowing a

temporary connection.238 However, lap joint stub ends have a beveled edge on one end which

allows for a welded, permanent connection, while on the other end, it has a stub end, which

cannot be welded to a pipe and is instead designed to be bolted to a piping system.239 Therefore,

outlets and other BWPFs are similar in that they both can have an end configured for a

temporary fastening method (such as grooved, threaded, or bolted), while also being permanently

connected to a piping system through at least one welded connection.240

        The importers argue that outlets are “straight in design” and that, in contrast, BWPFs,

“except for caps,” are not straight along their length.241 However, caps are unambiguously




232
    Id. at 5-6 (citing Vandewater Comments at 5 and SCI Comments at 5-6).
233
    Id. at 6 (citing Vandewater Comments at 7 and SIGMA Comments at 5).
234
    Id. (citing Vandewater Comments at 6).
235
    Id. (citing SCI Comments at 5).
236
    Id. at 6 and Exhibits 2 and 3.
237
    Id. at 8 (citing Vandewater Comments at 7).
238
    Id. (citing SCI Comments at 6 and 11-12).
239
    Id. at 10.
240
    Id. at 12.
241
    Id. at 13 (citing Vandewater Comments at 12).

                                                      34
      Case 1:18-cv-00199-LMG Document 112-1                       Filed 07/23/21        Page 35 of 104




covered by the scope of the China BWPFs Order, and, therefore, this is not a characteristics that

distinguishes outlets from BWPFs.242

          The importers argue that the angle of the bevel on an outlet is “normally” 45 degrees,

while the bevel angle on a BWPF is 37.5 degrees.243 The importers also claim that outlets rely

on a fillet weld, which is an incomplete joint penetration with “no channel” in which the outlet

rests directly against the pipe, while the butt weld used with BWPFs is a full penetration weld in

which the outlet and the pipe do not make contact.244

          With respect to the bevel angle, neither the China BWPFs Order, the Petition, the ITC

reports, nor the sunset reviews mention any requirements relating to the angle of the bevels.245

Rather, all these sources require is for the beveled edge of the fitting to “form a shallow channel

that accommodates the ‘bead’ of the weld that fastens the two adjoining pieces.”246 With respect

to the purportedly incomplete weld penetration for outlets, the evidence provided by the

importers undermines their own argument.247 Vandewater provided the Sperko affidavit which

states:

          The end of a branch fitting where it attaches to the run pipe is beveled at 45°. The
          header pipe to which it is welded is not beveled. This 45-degree angle groove (i.e.,
          channel) allows welding of a full penetration or partial penetration groove weld
          reinforced by a fillet weld.248

This statement demonstrates that outlets do form a channel to accommodate the bead of a weld,

and that the weld can be considered a full penetration weld.249


242
    Id. at 6, 13, and Exhibits 2 and 3 (citing Petition at 4; and USITC Preliminary Investigation at A-5).
243
    Id. at 14 (citing Vandewater Comments at 8; and SCI Comments at 8).
244
    Id. at 16 (citing Vandewater Comments at 9; SCI Comments at 8; and SIGMA Comments at 5).
245
    Id. at 15 (citing the China BWPFs Order; the Petition; USITC Preliminary Investigation at A-5; and USITC Final
Investigation at I-5).
246
    Id. (citing USITC Fourth Review at 6; and Petition at 4).
247
    Id. at 16-17.
248
    Id. at Exhibit 8.
249
    Id. at 17.

                                                       35
      Case 1:18-cv-00199-LMG Document 112-1                    Filed 07/23/21       Page 36 of 104




        There is nothing on the record supporting the importer’s restrictive definition of “butt-

weld.” For example, the American Weld Society handbook, cited by SCI in its comments, notes

that “butt-weld” is “a non-standard term.”250 Furthermore, Island’s CEO may have never called

an outlet a BWPF, but SCI certainly has.251 Similarly, Anvil, which has since merged with

importer SCI, has previously stated that SCI’s outlets were BWPF.252 Other market players,

such as Aleum USA, also have identified outlets as butt-weld products.253 Thus, the record

shows that outlets are “butt-weld” products.

        The importers argue that outlets and BWPFs are manufactured to different industry

standards.254 In particular, they submit that outlets are manufactured using MSS SP-97, while

BWPFs meet ANSI/ASME B16.9,255 and they point to other differences in applicable industry

standards.256 First, the China BWPFs Order is silent as to industry standards, which indicates

that they are not relevant for purposes of determining the scope of the order.257 The

ANSI/ASME standard could have been included but was not, and the Court of Appeals for the

Federal Circuit (CAFC) has stated that the “absence of a reference to a particular product in the

petition does not necessarily indicate that the product is not subject to an order.”258

        It is not true that “all of the manufacturing methods” to produce outlets differ from those

used to manufacture BPWFs.259 The ITC’s description of the manufacturing process of BWPFs

includes the following: “The manufacture of BWPFs typically begins with seamless carbon steel


250
    Id. at 27 (citing SCI Comments at 9 and Exhibit 6).
251
    Id. at 28 and Exhibits 7 and 16.
252
    Id. (citing Anvil Opposition Letter).
253
    Id. at 28 and Exhibit 10.
254
    Id. at 20 (citing Vandewater Comments at 10-11).
255
    Id. (citing SCI Comments at 15; and SIGMA Comments at 6).
256
    Id. (citing Vandewater Comments at 2-5; SCI Comments at 15-16; and SIGMA Comments at 8, 23, and 25).
257
    Id.
258
    Id. at 21 (citing Nitta Industries Corp. v. United States, 997 F.2d 1459, 1464 (Fed. Cir. 1993)).
259
    Id. at 23.

                                                     36
      Case 1:18-cv-00199-LMG Document 112-1                           Filed 07/23/21   Page 37 of 104




pipe although some types of fittings, such as caps, are formed from carbon steel plate, billet, or

bar stock and machined (bored) or punched to shape and size in a press.”260 Many of these

processes are typical of outlet production. Therefore, it is not true that outlet manufacturing

methods differ from the methods for producing BWPFs. Indeed, some BWPF may be made

from bar stock and machined.261

         Additionally, the ITC’s description of the manufacturing processes to produce BWPFs

illustrates the wide variety of manufacturing processes, and the language impliedly or expressly

indicates that there are other methods not listed in the report (e.g., by using words like

“typically,” “most of the domestic industry,” “depending on the type of fitting to be made, one

process may be preferred to the other,” “the finishing steps involved in the production of BWPF

may include one or more of the following steps …,” “some manufacturers use semi-automated

machinery that …,” “the manufacturing process may be continuous,” “the Chinese and Thai

industries tend to be based on the hot-process …”).262 These types of statements demonstrate

that there is not one single manufacturing process for BWPFs that is distinct from the process

used to fabricate outlets.263

         Additionally, the China BWPFs Order covers “formed or forged” fittings and, based on

the descriptions provided, Vandewater’s threaded outlets are forged.264 Furthermore,

Vandewater acknowledges that some BWPFs are manufactured with welded pipe, just like the




260
    Id. (citing ITC Final Investigation at I-7) (emphasis added).
261
    Id.
262
    Id. at 24 (citing ITC Final Investigation at I-7 through I-10).
263
    Id.
264
    Id. at 23 and 32.

                                                            37
      Case 1:18-cv-00199-LMG Document 112-1                          Filed 07/23/21         Page 38 of 104




grooved outlets.265 Therefore, there are various similarities between the manufacturing processes

of outlets and BWPF.266

         Lastly, the classification of outlets and other BWPF under different HTSUS subheadings

is irrelevant.267 The fact that a threaded outlet is classified under HTSUS subheading

7307.92.3010, because such subheading more specifically describes a threaded outlet, does not

mean that the item would not also potentially fall under HTSUS subheading 7307.93, which is

less specific to the product.268 In any case, HTSUS classification does not determine whether

merchandise is covered by an order.269

Expectations of the Ultimate Purchasers

         The core expectation of purchasers of BWPFs, as well as of outlets, is connecting the

fitting to a piping system through a welded, permanent connection, regardless of whether one of

the ends is amenable to a temporary connection by grooved, bolted, or threaded fastening

methods.270 Furthermore, the Court has repeatedly held that “if two products can be used in at

least some of their applications for similar, if not identical purposes, Commerce may conclude

that purchasers of the products have similar expectations.”271 Outlets and BWPFs share similar

purchaser expectations.

         The importers argue that ultimate purchasers expect outlets and other BWPFs to be

manufactured with different specifications.272 However, their specific arguments conflict with

one another. Vandewater argues that ultimate purchasers of outlets expect that threaded outlets


265
    Id. at 23.
266
    Id.
267
    Id. at 28-30.
268
    Id. at 29.
269
    Id. at 30.
270
    Id. at 31.
271
    Id. at 32 (citing Olympia Industrial, Inc. v. U.S., Court No. 04-00647, 23 (CIT 2006) at 29-30).
272
    Id.

                                                          38
      Case 1:18-cv-00199-LMG Document 112-1                      Filed 07/23/21   Page 39 of 104




are made from ASTM A105-grade forging bars.273 SIGMA, in contrast, argues that ultimate

purchasers of outlets expect that the outlets are made from ASTM A572 and ASTM A29 bar

stock.274 Vandewater argues that purchasers of most types of BWPFs generally expect those

products to be made from ASTM A234-grade seamless pipe.275 SCI and SIGMA argue that

purchasers of most types of BWPFs generally expect those products to be made from ASTM

A105, ASTM A106, and ASTM A285 seamless pipe or steel plate.276 The importers’ argument

overstates, or at least misstates, the expectations of the ultimate customers.277 In Island’s

experience, the ultimate purchasers’ expectations will generally focus on meeting the minimum

requirements of third party listings and approvals, i.e., safety/testing ratings, applicable to the

intended application.278

        The importers claim that outlets are not sold according to the corresponding size or

schedule of the pipe,279 and that BWPFs are sold in nominal pipe sizes with specific pipe

schedules which allows a seamless flow within the pipe.280 This alleged distinction is simply not

true; outlets and BWPFs are both advertised and sold in nominal pipe size.281 For example, a 2”

or 4” outlet refers to nominal pipe sizes that will connect to corresponding nominal pipe

diameters of 2” and 4”.282 In fact, SCI’s outlets are manufactured to “match up” with standard

nominal pipe sizes and schedules.283 Consequently, the expectations of the ultimate purchasers




273
    Id. (citing Vandewater Comments at 23).
274
    Id. (citing SIGMA Comments at 7-8).
275
    Id. (citing Vandewater Comments at 23).
276
    Id. (citing SIGMA Comments at 7-8).
277
    Id. at 32-33.
278
    Id. at 33.
279
    Id. at 34 (citing Vandewater Comments at 24 and SCI Comments at 22).
280
    Id.
281
    Id.
282
    Id. at 35 and Exhibits 12 and 13.
283
    Id.

                                                      39
      Case 1:18-cv-00199-LMG Document 112-1                    Filed 07/23/21   Page 40 of 104




of outlets and BPWFs are similar because they expect both to be manufactured in sizes which

match up with standard nominal pipe sizes and schedules.284

        The importers argue that no fabricators of fire sprinkler systems use BWPFs for branch

connections to sprinkler leads because a BWPF does not “have the ability to accept a sprinkler

head with threads,” or the flexibility to change the sprinkler head quickly and easily.285 In

contrast, ultimate purchasers of BWPFs, which are in a wide variety of industries, particularly

manufacturers of piping systems used to convey oil, gas, steam, or chemicals, would not buy

outlets for such applications because of their low-pressure grading and the lesser strength of the

connection.286 SCI and SIGMA also claim that, because outlets and BWPFs meet different

industry standards, they are used in different applications.287 However, the China BWPFs Order

includes a sweeping range of products with differing applications, and the expectations of

ultimate purchasers will vary depending on what type of BWPF they need.288 That said, the core

expectation of purchasers of BWPFs, as well as of outlets, is that of connecting the fitting to a

piping system through a welded, permanent connection, regardless of whether one of its ends is

amenable to a temporary connection by grooved, bolted or threaded fastening methods.289

Additionally, and more specifically, one of the expectations that ultimate purchasers of BWPFs

have is the use of BWPFs for “automatic fire sprinklers” applications.290 Because ultimate

purchasers of both outlets and BWPFs may expect to use them for fire sprinkler applications, the




284
    Id.
285
    Id. at 30 (citing Vandewater Comments at 22).
286
    Id.
287
    Id. (citing SCI Comments at 21-22; and SIGMA Comments at 7-8).
288
    Id. at 31.
289
    Id. (citing China BWPFs Order).
290
    Id. (citing USITC Forth Review).

                                                     40
      Case 1:18-cv-00199-LMG Document 112-1                   Filed 07/23/21       Page 41 of 104




expectations of ultimate purchasers of outlets are similar to those of ultimate purchasers of other

types of BWPFs.291

        Importantly, outlets are perceived to be BWPFs by the largest manufacturer and master

distributor of outlets in the United States, Anvil.292 At the onset of the underlying scope

segment, Anvil stated on the record that the importer’s outlets are BWPFs that fall within the

scope of the China BWPFs Orders, and it expressed agreement with Island’s arguments.293

The Ultimate Use of the Product

        Connecting the fitting to a piping system through a welded, permanent connection is the

main use of both outlets and BPWFs.294

        The importers argue that outlets are all used “solely” for fabrication of low pressure

commercial or residential fire sprinkler systems applications, while BWPFs are used for other

applications that require permanent, welded connections for higher pressure conveyance of oil,

gas, steam, and chemicals.295 Those generalizations are inaccurate. Both outlets and BWPFs are

used in fire sprinkler systems.296 For example, weld tees can be used for the fire sprinkler

market, although outlets are typically preferred due to cost of installation considerations.297

Additionally, outlets are not used exclusively in the fire sprinkler system field.298

        Although the importers suggest a narrow set of uses for outlets, such characterizations are

not accurate.299 Certain outlets sizes (½”, ¾” and 1”) are expected to be used for connecting to a



291
    Id. at 31-32.
292
    Id. at 33.
293
    Id. at Exhibits 5 and 11.
294
    Id. at 35 (citing USITC Fourth Review at 6).
295
    Id. (citing Vandewater Comments at 24-25; SCI Comments at 22-23; and SIGMA Comments at 7).
296
    Id. (citing USITC Fourth Review at 6).
297
    Id.
298
    Id. at 36.
299
    Id. at 35.

                                                    41
      Case 1:18-cv-00199-LMG Document 112-1                    Filed 07/23/21       Page 42 of 104




sprinkler head, and other outlets sizes (1¼”, 1½”, and 2”) are used to connect to other pipes.300

Additionally, grooved outlets in all sizes are for pipe connections only.301 This demonstrates that

both outlets and BWPFs may be used to connect the fitting to a pipe.302 As this discussion

indicates, the uses of outlets are similar to those of BWPFs.

Channels of Trade in Which the Product is Sold

        The importers argue that outlets are sold solely within the fire sprinkler system industry,

whereas BWPFs are sold to master distributors and contractors in the industrial and mechanical

PVF segment of the construction industry.303 Vandewater argues that it sells its outlets to fire

sprinkler supply distributors or to fabricators of sprinklers systems.304 In contrast, BWPFs are

sold to master distributors and contractors that serve the oil, gas, steam, and chemical industries

and BWPF purchasers generally maintain inventory of steel pipe and BWPFs that go with the

steel pipe they supply to their customers.305

        These distinctions are not accurate. The importers all sell widely to master distributors,

fabricators, and some contractors.306 Some of those master distributors also sell into the

industrial and mechanical PVF segment.307 For example, Vandewater sells its outlets to

Ferguson Enterprises (Ferguson), the largest pipe valve and fitting distributor in the United

States, which in turn sells both outlets and other BWPFs on its website.308 While Ferguson sells

BWPFs, it is also by far the single largest distributor of outlets for fire sprinkler systems.309 This


300
    Id.
301
    Id.
302
    Id. at 36.
303
    Id.
304
    Id. (citing Vandewater Comments at 26).
305
    Id. at 37 (citing Vandewater Comments at 26; SCI Comments at 26; and SIGMA Comments at 8).
306
    Id.
307
    Id.
308
    Id. and Exhibit 14.
309
    Id.

                                                    42
      Case 1:18-cv-00199-LMG Document 112-1                    Filed 07/23/21       Page 43 of 104




demonstrates that both outlets and other BWPFs share similar channels of trade because they are

both sold to master distributors, fabricators, and contractors.

Manner in Which the Product is Advertised and Displayed

        Outlets and other BWPFs are displayed in a similar manner. The importers claim that

outlets “are not advertised or displayed for any of the applications for BWPF,”310 they are

described as intended for fire sprinkler systems and other low-pressure piping systems, and

promotional brochures do not refer to any of Vandewater’s products as BWPFs.311

        Regardless of the importers’ advertising choices, other fire sprinkler system industry

players describe outlets as having “butt-welding ends that comply with national and international

standards.”312 Industry players often do not mention the term “butt-weld” in their advertisements

– even for clearly covered BWPFs – as it is a non-standard term.313 The fact that advertising

materials related to outlets do not include a reference to BWPFs does not mean that outlets are

not BWPFs. Instead, as noted above, “butt-weld” is simply a non-standard term that is,

accordingly, not always used in the industry marketing materials.314

        Similarly, Island advertises its outlets for numerous applications, including plant services,

building services, mining, oil field services, and pollution control services.315 As a result, both

outlets and BWPFs are advertised for applications in the same or similar industries.

        SIGMA claims that even Island advertises its outlets as sold for fire sprinkler and low-

pressure piping systems, while advertising BWPFs for use in boilers and describing them as




310
    Id. at 38 (citing Vandewater Comments at 27; SCI Comments at 29; and SIGMA Comments at 9).
311
    Id.
312
    Id. and Exhibits 10 and 15.
313
    Id.
314
    Id.
315
    Id.

                                                    43
      Case 1:18-cv-00199-LMG Document 112-1                Filed 07/23/21     Page 44 of 104




designed to provide unobstructed, full flow characteristics.316 This is not true. Island’s grooved

outlets (Type 40 & 10 Weld Outlets) and other Island outlets (Type 40 & 80 Seamless Weld

Outlets) are advertised for a wide variety of end uses also applicable to BWPFs, including plant

services, building services, fire sprinkler systems, mining services, pollution controls services,

oil field services, and power plant services.317

        SCI separately claims that Island does not describe its outlets as BWPFs.318 This is

because butt-weld is not a standard term.319 In fact, Weldbend and Hackney Ladish, the

petitioners in the original investigation, usually do not use the term “butt-weld,” and instead call

their products “Seamless Weld Fittings.”320

        SCI claims that outlets are marketed by size and pipe run size, with size referring to the

pipe diameter of the sprinkler head or branch outlet, and pipe run size referring to the diameter of

the run pipe to which the fishmouth end of the outlet attaches.321 SCI claims that, conversely,

BWPFs are not advertised and displayed using pipe run size. Again, this is not true. Both

outlets and BWPFs are advertised and sold in nominal pipe size.

        Vandewater claims that BWPFs are not advertised in trade shows that are targeted at the

fire sprinkler industry.322 This argument also lacks merit. Attendance or lack thereof at one type

of trade show cannot possibly be proof that BWPFs are not advertised or targeted to the fire

sprinkler industry.323




316
    Id. at 39 (citing SIGMA Comments at 10).
317
    Id.
318
    Id. (citing SCI Comments at 29).
319
    Id. at 40.
320
    Id. (citing Petition at Attachment A).
321
    Id.
322
    Id. (citing Vandewater Comments at 27).
323
    Id.

                                                   44
       Case 1:18-cv-00199-LMG Document 112-1                        Filed 07/23/21         Page 45 of 104




VII.     ANALYSIS

         Pursuant to the Court’s Remand Order, we have analyzed the parties’ comments and

supporting information324 for our evaluation of the (k)(2) factors. For the reasons discussed

below, we find that these factors support a finding that Vandewater’s outlets are covered by the

scope of the China BWPFs Order.

Physical Characteristics of the Product

         We find that the physical characteristics of outlets and BWPFs subject to the China

BWPFs Order are similar. The scope of the China BWPFs Order provides, in relevant part, that

“the products covered by this order are carbon steel butt-weld pipe fittings, having an inside

diameter of less than 14 inches, imported in either finished or unfinished form” and “{t}hese

formed or forged fittings are used to join sections in piping systems where conditions require

permanent, welded connections, as distinguished from fittings based on other fastening methods

(e.g., threaded, grooved, or bolted fittings).”325 This language indicates that subject merchandise

must be formed or forged, made of carbon steel, and have a diameter of less than 14 inches. As

discussed further below, we also find that, to be an in-scope “butt-weld pipe fitting{},” the

merchandise must be designed to have at least one end with a beveled edge, whether contoured

or not, for permanent attachment to at least one pipe or fitting and may have a temporary

connection on another end.

         The record demonstrates that Vandewater’s outlets meet these criteria. As stated by

Vandewater, Vandewater offers CEREICO brand threaded steel branch outlets in sizes ranging


324
    We note that this information contains data from a variety of sources, including sources enumerated under (k)(1).
Although the Court determined that the (k)(1) sources do not, themselves, dispositively resolve the question of
whether Vandewater’s outlets are covered by the scope of the China BWPFs Order, information in such sources is
nonetheless relevant to our analysis of the (k)(2) factors.
325
    See China BWPFs Order.

                                                         45
      Case 1:18-cv-00199-LMG Document 112-1                         Filed 07/23/21         Page 46 of 104




from ½ inch to 2½ inches; Vandewater also offers CEREICO brand grooved steel branch outlets

in sizes ranging from 1¼ inch to 8 inches.326 The outlets are made of carbon steel.327 Like other

types of BWPF, Vandewater’s “threaded branch outlets are manufactured from forged steel bars,

and its grooved branch outlets are machined from welded pipe.”328 The branch or outlet side is

“formed with a threaded or grooved end.”329 Further, Vandewater states that the product is

permanently attached to at least one pipe in a fire sprinkler or other low-pressure piping

system.330

         Thus, the record demonstrates that Vandewater’s outlets are consistent with BWPFs in

terms of manufacturing method (i.e., formed/forged), material (i.e., carbon steel forged steel bars

or welded pipe), and size requirements (i.e., less than 14 inches in inside diameter). Like all

BWPFs, the outlets feature a beveled edge for permanent attachment to a pipe or fitting.331

         The importers construe the requisite physical characteristics for BWPFs in an overly

narrow manner to highlight purported differences between in-scope merchandise and

Vandewater’s product. However, for many of the attributes identified by the importers as critical

to the definition of a BWPF, we find that there is an insufficient basis to conclude that the term

“butt-weld pipe fitting{}” in the scope requires such attributes.

         The importers assert that in-scope merchandise does not have contoured edges and does

not connect to the middle of a pipe. We disagree, because the record demonstrates that


326
    See Scope Ruling Request at 4.
327
    Id. at Exhibit 1.
328
    Id. at 4 (emphasis added).
329
    Id. at 3 and 12 (emphasis added).
330
    Id. at 15.
331
    See Petition at 4 and Appendix B (“{t}he edges of finished {BWPFs} are beveled, so that when a fitting is placed
against the end of a pipe (the ends of which have also been beveled), a shallow channel is created to accommodate
the ‘bead’ of the weld which joins the fitting to the pipe”); see also the USITC Fourth Review at I-4 (“{t}he beveled
edges of {BWPF} distinguish them from other types of pipe fittings, such as threaded, grooved, or bolted fittings,
which rely on different types of fastening methods”)

                                                         46
      Case 1:18-cv-00199-LMG Document 112-1                         Filed 07/23/21         Page 47 of 104




merchandise with these characteristics can be covered by the scope. Specifically, the record

evidence establishes that products with a contoured edge that are designed to connect to the mid-

section of a pipe can be BWPFs.332 In its product specification sheets, Aleum USA, a U.S.-based

distributor of outlets, describes its female threaded outlet and grooved outlet as having “{b}utt

welding ends.”333 Like Vandewater’s outlets, Aleum USA’s outlets have one threaded or

grooved end and a contoured edge on the other end that is connected to the middle of another

pipe. Additionally, Vandewater has described the contoured edge of its outlets as a feature that

allows the outlets to sit on the mid-section of the header pipe like a saddle.334 The exhibits

accompanying the Petition included a product catalog from a U.S. producer of the domestic like

product with illustrations of basic shapes of BWPFs (under the heading “seamless welded

fittings”) and among them is a product that is referred to as a saddle, which, like Vandewater’s

outlets, has a contoured edge and is connected to the midsection of a pipe.335 Saddles (whether

full or partial), by design, are meant to fit to a hole cut into the side of a pipe, and do not rely on

an end-to-end connection for their contoured end.336 Further, the current version of the same

U.S. producer’s product catalog continues to include saddles as a type of “seamless welded

fitting,” and the product is displayed side-by-side with a full range of other BWPFs.337

Similarly, the product catalog for a major U.S. distributor of pipes and fittings also includes a


332
    See Island Comments at Exhibit 4A and 4B; see also Island Rebuttal Comments at 6.
333
    See Island Comments at Exhibits 4A (Aleum USA’s specification sheet for a female threaded outlet) and 4B
(Aleum USA’s specification sheet for a grooved outlet).
334
    See Scope Ruling Request at 3.
335
    See Petition at 4 (“Butt-weld fittings come in several basic shapes: ‘elbows’, ‘tees’, ‘caps’, and ‘reducers’…
Illustrations of the various types of butt-weld fittings are attached at Appendix B”) and Appendix B (including an
illustration of “saddles” as a type of BWPF). Although Vandewater asserts that saddles are not BWPF, and that it
was merely coincidence that the image of a saddle was included among BWPFs in the petition, we disagree. The
catalog page in the Petition displays numerous products that are unambiguously BWPFs, including products shown
before and after saddles, e.g., elbows. Additionally, we note that the subsection of the image containing the saddle
illustration also contains an image of a cap, which is clearly an in-scope BWPF.
336
    Id.
337
    See Island Comments at Exhibit 3.

                                                         47
      Case 1:18-cv-00199-LMG Document 112-1                          Filed 07/23/21         Page 48 of 104




saddle as one of the various “standard butt weld fitting types.”338 At least one of the importers

agrees that saddles are a type of BWPF.339 The product catalog from another U.S. producer of

the domestic like product includes an illustration of a “vesselet,” another product with a

contoured edge that is connected to the side of a header pipe, and the illustration refers to the

contoured end as a “butt-weld” and the accompanying description states that the vesselet features

a “{t}rue butt-weld installation in header.”340 Therefore, the contoured edge that connects

Vandewater’s outlets to the midsection of the header or run pipe is not a physical characteristic

that distinguishes the outlets from BWPFs that are subject to the scope of the China BWPFs

Order, such as saddles.

         We also disagree that a particular bevel angle is required. The bevel angle of a subject

BWPF is not specified in the China BWPFs Order. The Petition and prior ITC determinations

state that the beveled edges of BWPFs distinguish BWPFs from other pipe fittings.341 However,

none of these sources indicate that the edge must be beveled at a particular angle for the fitting to

be considered a BWPF. Thus, we disagree with the importers that all BWPFs must have a bevel

angle of 37.5 degrees with a tolerance of plus or minus 2.5 degrees. A pipe fitting possesses the

requisite beveled edge if it is capable of creating a shallow channel to accommodate the bead of

the weld that fastens the two adjoining pieces, as described in the Petition and prior ITC

determinations.342 Regardless of the bevel angle, Vandewater’s outlets are equally able to




338
    Id. at Exhibit 5.
339
    See SIGMA Rebuttal Comments at 4-5 (“These ‘saddle’ fittings were not butt-weld fittings by reason of the ‘fish
mouth’ opening on one side. Rather, these ‘saddle’ fittings were butt-weld fittings by reason of the other side of the
fittings (i.e., the beveled branch end)”).
340
    See Vandewater Comments at Tab 14 (Bonney Forge catalog at 23).
341
    See Petition at 4; see also USITC Investigation Final at I-5; and USITC Fourth Review at I-4.
342
    Id.

                                                         48
      Case 1:18-cv-00199-LMG Document 112-1                          Filed 07/23/21        Page 49 of 104




support a permanent, welded connection.343 The importers rely heavily on beveling

specifications established in certain industry standards (in particular, the ANSI/ASME B16.9

standard referenced in the Petition). However, as explained below, we disagree that the scope

requires subject merchandise to conform to ANSI/ASME B16.9 or any other specific industry

standard. Additionally, the ITC report at the time of the investigation explicitly noted that not all

shipments of BWPFs from China – the precise product for which the petitioner sought relief –

met the ASME standard.344

         Relatedly, the importers claim that a combined bevel angle (of approximately 75

degrees), resulting from the welding of two ends featuring a bevel angle of 37.5 degrees (plus or

minus 2.5 degrees), is required. Beyond the fact that no specific bevel angle is required, as

explained above, we also find such a requirement to be inappropriate, because it is based on

physical characteristics of the recipient pipe, rather than on the physical characteristics of the

outlets in question.345 Accepting the importers’ argument would essentially introduce an end-use

requirement for subject merchandise (i.e., the BWPF can only be used with a sub-set of recipient

pipes, limited to those with beveled edges of a particular angle) and the scope does not establish

any such restriction.346

         Regarding the shape of outlets, the importers argue that outlets are straight in design


343
    See Island Rebuttal Comments at 15-17 and Exhibit 9 (citing USITC Fourth Review); and Vandewater
Comments at Exhibit 7 (Report of Walter Sperko) (“This 45-degree angle groove allows welding of a full-
penetration or partial penetration groove weld reinforced by a fillet weld”).
344
    See USITC Investigation Final at I-10 through I-11.
345
    We recognize that the Petition and an ITC report cited by the importers imply that end-to-end connections and
beveling on the recipient pipe are important characteristics of BWPFs.345 However, given the conflicting evidence
on the record with respect to these points, as discussed above, we disagree with the importers that the statements
cited from these documents are dispositive as to this issue. Our (k)(2) analysis of the physical characteristics shows
that BWPFs, like outlets, can be permanently attached to a non-beveled opening on the side of the adjoining pipe.
346
    See King Supply Co. v. United States, 674 F.3d 1343, 1348-49 (King Supply) (holding that “end-use restrictions
do not apply to {antidumping duty} orders unless the {antidumping duty} order at issue includes clear exclusionary
language” and that “{t}he requisite clear exclusionary language must leave no reasonable doubt that certain products
were intended to be outside the scope of the AD order based solely on the end use of those products”).

                                                         49
      Case 1:18-cv-00199-LMG Document 112-1                         Filed 07/23/21         Page 50 of 104




while BWPFs are not straight but curved or irregularly shaped. However, the importers

acknowledge that caps are straight in design and are nonetheless in-scope merchandise.347

Additionally, we find lap joint stub ends to be straight in design, despite Vandewater’s

characterization of the stub end as conveying an “irregular” shape simply because of the lip at

the base of the fitting.348 The body of a lap joint stub end has no bend or curvature along its

length, and only has a deviation from the straight cylindrical shape at the ends (i.e., the “stub”

located at the base and the bevel located at the top).349 Mere shaping on the end of a fitting

cannot imbue the fitting with an “irregular” shape, as BWPFs of many types, including

Vandewater’s outlets, have beveling at the end(s). Thus, the straight design of Vandewater’s

outlets is not a physical characteristic that is distinguishable from subject merchandise.

        The importers’ assertions regarding differences in physical characteristics presuppose

that subject merchandise must meet a particular industry standard (ANSI/ASME B16.9). This

line of argument is based on a statement in the Petition that BWPFs are made to ASTM and

ANSI/ASME standards, accompanied by a footnote that references ASTM A234-82a for

materials and ANSI/ASME B16.9 for dimensions.350 However, the scope does not include a

requirement that subject merchandise must conform to that standard. A mere reference to an

industry standard in the petition, without more, does not mean that subject merchandise must

meet the specifications of that industry standard. Evidence on the record shows that BWPFs may

be made to conform to specifications other than those referenced in the footnote in the




347
    See Vandewater Comments at 12.
348
    Id. at 13.
349
    See Island Rebuttal Comments at Exhibit 2 at 82-83 (lap joint stub ends dimensions).
350
    See Petition at 4.

                                                        50
      Case 1:18-cv-00199-LMG Document 112-1                          Filed 07/23/21         Page 51 of 104




Petition.351 Therefore, including a requirement that all BWPFs subject to the China BWPFs

Order must conform to ASTM A234-82a and ANSI/ASME B16.9 would introduce a restriction

that is not found in the scope language and would unduly restrict the coverage of the scope.

Moreover, as noted above, one of the importers agrees that certain products that are not

necessarily designed to conform to ANSI/ASME B16.9 (i.e., saddles) are a type of BWPF

covered by the scope.352

         In any case, while the importers emphasize the distinct industry standards – asserting that

ANSI/ASME B16.9 covers BWPFs, while MSS SP-97 covers the outlets in question – the MSS

SP-97 standard for “Integrally Reinforced Forged Branch Outlet Fittings” demonstrates that

outlets conforming to that standard may possess physical characteristics similar to other in-scope

BWPFs. For example, section 1.2 in MSS SP-97 provides that branch outlet fittings

manufactured to the standard are “designed to make a fully reinforced branch connection in

accordance with applicable piping requirements, when attached, at an opening in a run pipe by

means of a full penetration weld.”353 Additionally, section 6.5 in MSS SP-97 states that “{t}he

contour weld bevel angle on the longitudinal section of the fittings shall be a minimum of 35

degrees,”354 which is consistent with the essential characteristic of the beveled edge of in-scope

BWPFs (i.e., creates a shallow channel to accommodate the bead of the weld). Thus, we find no

reason to conclude that products conforming to MSS SP-97 cannot also be BWPFs. In fact, as

shown above, products covered by MSS SP-97 explicitly have many of the same characteristics



351
    See Island Rebuttal Comments at Exhibit 2 (certain elbows, reducing outlet tees, reducers, lap joint stub ends, and
caps are made to “ASA B36.10” and “are not covered in ASA B16.9”).
352
    See SIGMA Rebuttal Comments at 4-5 (“These ‘saddle’ fittings were not butt-weld fittings by reason of the ‘fish
mouth’ opening on one side. Rather, these ‘saddle’ fittings were butt-weld fittings by reason of the other side of the
fittings (i.e., the beveled branch end)”).
353
    See Vandewater Comments at Tab 2 at 1 (emphasis added).
354
    Id. at Tab 2 at 3 (emphasis added).

                                                         51
      Case 1:18-cv-00199-LMG Document 112-1                          Filed 07/23/21         Page 52 of 104




that the importers attribute to BWPFs, e.g., full penetration welds and similar bevel angles.

Moreover, MSS SP-97 is described as a “non-exclusive standard”355 and, in fact, several aspects

of the standard incorporate by reference the standards established by ASTM and

ANSI/ASME.356

         The importers assert that BWPFs cannot have an end with a temporary connection

because the scope of the China BWPFs Order notes that such fittings are used in conditions that

“require permanent, welded connections, as distinguished from fittings based on other fastening

methods (e.g., threaded, grooved, or bolted fittings).” However, not all ends must have a beveled

edge to facilitate a permanent connection to be in-scope merchandise; one unambiguously in-

scope fitting type – lap joint stub ends – has a beveled edge for a permanent connection on one

end and the other end is temporarily bolted in place with the use of a flange.357 The lap joint stub

ends example shows that the essential characteristic that distinguishes in-scope BWPFs from

other pipe fittings is a beveled edge on at least one end that facilitates a permanent, welded

connection. Like the lap joint stub ends, Vandewater’s outlets have a beveled edge for a

permanent connection on one end (i.e., the end that is welded to the midsection of another pipe)

and one of the non-permanent fastening methods mentioned in the scope language on the other

end (i.e., the threaded or grooved end to which a sprinkler head or other pipe fitting is attached).

Thus, Vandewater’s outlets have the requisite beveled edge on one end that imparts subject

merchandise with the defining characteristic of BWPFs.

         Additionally, we find that outlets are produced in a manner consistent with certain other,



355
    Id.
356
    See, e.g., id. at 2 (MSS SP-97, sections 5.1 and 5.2 for material), 3 (MSS SP-97, section 6 for design and
dimension), and Appendix C (list and description of the referenced ASTM and ANSI/ASME standards).
357
    See Petition at Appendix B.

                                                          52
      Case 1:18-cv-00199-LMG Document 112-1               Filed 07/23/21      Page 53 of 104




in-scope BWPFs. Specifically, we find that there is clear overlap between outlets and other

BWPFs in terms of the starting materials and processing necessary to produce BWPFs.

         With respect to starting materials, the importers’ argument that outlets and BWPFs are

manufactured from different starting material is not supported by the record. The importers’

assert that BWPFs are typically made from “seamless pipe” or “welded pipe …”358 or “seamless

or welded pipe and tube.”359 The ITC stated that, additionally, “some types of fittings, such as

caps, are formed from carbon steel plate, billet, or bar stock.”360 Accordingly, there is a range of

starting materials from which BWPFs are made. Vandewater states that its “grooved steel

outlets are made from welded pipe,” and its “threaded steel branch outlets are made from steel

bars.”361 Thus, Vandewater’s outlets are produced from starting materials used to produce other

in-scope merchandise.

         Similarly, the production process for outlets and other BWPFs is similar. The ITC

explained that BWPFs are produced through a process that involves “forming (or forging)” and

then machining.362 The importers note that threaded outlets are forged from steel bars with a hot

forging die process with threads machined in, and that grooved outlets are manufactured from

welded pipe with the grooves machined into the pipe, while the fishmouth end is formed with a

high-speed cutting torch.363 Thus, just as with other BWPFs, outlets undergo a forming or

forging process to achieve their shape, and then undergo a machining process for the

threading/grooving/beveling.




358
    See Vandewater Comments at 11.
359
    See SCI Comments at 17.
360
    See USITC Investigation Final at I-7.
361
    See Vandewater Comments at 11.
362
    See USITC Fourth Review at I-6.
363
    Id.

                                                 53
     Case 1:18-cv-00199-LMG Document 112-1                          Filed 07/23/21         Page 54 of 104




         Finally, the importers argue that Vandewater’s outlets and BWPFs are imported under

different HTSUS subheadings in accordance with prior CBP rulings, further evincing differences

in physical characteristics.364 However, the fact that Vandewater’s outlets are not imported

under HTSUS subheading 7307.93.30 is not determinative because the HTSUS subheadings

listed in the scope are not dispositive.365 While Commerce “may consider the decisions of

Customs, it is not obligated to follow, nor is it bound by, the classification determinations of

Customs.”366 We note that a prior CBP ruling is on the record, which we have considered.

However, we find that, in light of our broader analysis regarding physical characteristics of in-

scope merchandise – including the characteristics of Vandewater’s outlets in particular – CBP’s

ruling does not warrant arriving at a different conclusion here.367 Accordingly, the mere fact that

Vandewater’s outlets are imported under a different subheading within the same chapter and

heading of the HTSUS as the subheading listed in the scope does not necessarily require

Commerce to conclude that the outlets have physical characteristics that are distinguishable from

subject merchandise.




364
    See Scope Ruling Request at 6 (“All of the parts that are subject to this request are properly classifiable under
either HTSUS item 7307.92.3010 for threaded fittings,… or 7307.99.5045 for grooved fittings …”); see also
Vandewater Comments at 12 (“Also, it should be noted that steel branch outlets are not properly classified under
HTSUS {sub}heading 7307.93 (for ‘Butt welding fittings’), but instead are properly classified under HTSUS
{sub}heading 7307.99 (‘Other’)”).
365
    See Smith Corona Corp. v. United States, 915 F.2d 683, 687 (Fed. Cir. 1990) (stating that reference to an HTSUS
number “is not dispositive” of the scope of an AD/CVD order); and Order, 57 FR at 29702 (“Although the
{HTSUS} subheadings are provided for convenience and customs purposes, our written description of the scope of
this proceeding is dispositive”).
366
    See Wirth, 5 F. Supp. 2d at 973 (“Commerce, not Customs, has authority to clarify the scope of AD/CVD orders
and findings”).
367
    See SCI Rebuttal Comments at Exhibit 5 (“The product to be imported is a forged nonalloy steel threaded weld
outlet pipe fitting made to ASTM Specification A 105, the Standard Specification for Carbon Steel Forgings for
Piping Applications. The fitting is contoured on one end to provide a precise fit at the opening in the run pipe and
threaded on the other end to provide a threaded outlet branch connection. The applicable subheading for the forged
steel threaded weld outlet fitting will be 7307.99.5045…”).

                                                         54
      Case 1:18-cv-00199-LMG Document 112-1                        Filed 07/23/21        Page 55 of 104




Expectations of the Ultimate Purchasers

        We find that the ultimate purchaser’s expectations regarding the uses of outlets and other

BWPFs are similar. The importers identify four main expectations of ultimate purchasers that

purportedly differ across the products: (1) compliance with a particular industry standard; (2)

custom vs. standard sizing; (3) whether the product can be used in fire sprinkler systems; and (4)

installation costs.

        First, the importers argue that, because outlets and BWPFs are produced to different

industry standards, they are associated with different expectations. As detailed in the physical

characteristics section, above, we disagree that conforming to a different industry standard, i.e.,

MSS SP-97, indicates that a product cannot also be a BWPF that is covered by the scope.368

        Additionally, with respect to the production process, we find that there is insufficient

evidence to conclude that purchasers expect that the products are made from different starting

materials or that BWPFs are formed/forged while outlets are not. For instance, as noted above,

the record demonstrates that both outlets and other BWPFs may be made with welded pipe or

may be made from steel bars.369 The starting materials for outlets can conform to standards

applicable to BWPFs more generally; for instance, the importers report that the materials for

both outlets and other BWPFs may meet ASTM A105.370 The record also demonstrates that

outlets, like other BWPFs, are forged or formed.371


368
    See Vandewater Comments at Tab 1 and 2.
369
    Id. at 11; see also SCI Comments at 17; and Vandewater Rebuttal Comments at 3.
370
    See Vandewater Rebuttal Comments at 5 (“… outlets are made from ASTM A-105 grade forging bars, whereas
most {BWPF} are made from ASTM A-234 grade seamless pipe”) (emphasis added); SIGMA Comments at 8 (“The
starting materials for {BWPF} conform to ASTM A105, ASTM A106, and ASTM A285 standards …”) (emphasis
added); and Vandewater Comments at Tab 14 (Bonney Forge catalog at 4, 6-8) (showing various outlets with an A-
105 specification).
371
    See USITC Fourth Review at I-6; see also SCI Comments at 17 (noting that some steel branch outlets are shaped
through a die forging process, either a closed-die forging, or an open-die forging; further noting that, for lower



                                                        55
     Case 1:18-cv-00199-LMG Document 112-1                          Filed 07/23/21        Page 56 of 104




        Second, the importers argue that outlets are custom engineered, whereas BWPFs are

standardized to match up with the size and schedule of the pipe to which they are attached. The

record does not support this distinction. Outlets are not necessarily made to custom

specifications and, just as with other BWPFs, are sold based on similar sizing criteria.372 For

instance, SCI’s and Vandewater’s catalogs shows outlets sold based on nominal pipe sizes.373

        Third, the importers argue that ultimate purchasers expect different pressure capabilities

with outlets and BWPFs. Specifically, they assert that purchasers only expect to use outlets in

low-pressure sprinkler systems (e.g., 300 PSI or less), whereas purchasers of BWPFs expect the

products to withstand high levels of pressure (e.g., greater than 300 PSI). Although certain types

of BWPFs may be designed to handle high-pressure systems, fire protection sprinkler systems

are a contemplated application of BWPFs.374 This is the intended application for Vandewater’s

product. Therefore, we find that outlets and other BWPFs are, similarly, expected to be welded

into permanent, fixed piping systems for gases or liquids in plumbing, heating, refrigeration, air

conditioning, and fire sprinklers systems. These usages will, of course, have different

requirements and expectations regarding pressure rating and related features, but there is nothing

requiring a particular PSI rating to qualify as a BWPF. Indeed, Vandewater itself acknowledges

that “{s}ome sprinkler systems may, however, use butt-weld pipe fittings for the run pipes, to

which the branch connections are attached.”375 Therefore, it is simply incorrect that BWPFs are



pressure applications, branch outlets may also be machined from seamless or welded pipe and tube); and
Vandewater Rebuttal Comments at 3 and 6.
372
    See Vandewater Comments at 3 (“The key dimensions for {BWPF} are the nominal pipe size (as an example,
two inch is a pipe size) and the schedule (as an example, schedule 40). By contrast, the key dimensions for branch
outlets are the header pipe size range (example, 2 inches), outlet pipe nominal size (example, two inch threaded),
and schedule (example, 300 psi)” (emphasis added)).
373
    See Island Rebuttal Comments at 35 and Exhibits 12 and 13; and Scope Ruling Request at Exhibits 1 and 2
(showing a header and outlet size concordance).
374
    See USITC Fourth Review at 6.
375
    See Vandewater Comments at 23.

                                                        56
      Case 1:18-cv-00199-LMG Document 112-1                      Filed 07/23/21        Page 57 of 104




used exclusively in high-pressure settings, while outlets are used in distinct, low-pressure piping

systems.

        Fourth, the importers argue that BWPFs have higher installation costs than outlets

because of the effort, skill, and expense required.376 However, Vandewater has also argued the

opposite, noting that “… installation of a butt-weld pipe fitting can be performed by most pipe

welders and requires no special knowledge or expertise. By contrast, installation of integrally

reinforced steel branch outlets is performed to Pipe Fabrication Institute Standard ES-49 which

requires much more specialized procedure and background knowledge than installation of

BWPFs.”377 Similarly, SCI asserted that “{p}urchasers expect branch outlets to have much

lower installation costs than butt-weld fittings, because … only one end is welded at all.”378

However, this is plainly incorrect, because caps and lap joint stub ends only require welding on

one end despite unambiguously being BWPFs.

        Considering these conflicting arguments from the importers, and the similarities between

outlets and BWPFs (i.e. beveled ends for welded connections in piping systems), we find that

there is no significant difference in expectations for the products.

        Both outlets and BWPFs are used in fire sprinkler systems (among other types of piping

systems), are subject to similar, and in some cases overlapping, industry standards, and are sold

according to standard sizes. We also find that the record does not reveal that customers would

have a significantly different expectation regarding the installation costs for outlets and BWPFs.

For these reasons, we find that purchaser expectations for the products are similar.



376
    Id. at 7 and 23; see also SCI Comments at 20; SCI Rebuttal Comments at 25; and Vandewater Rebuttal
Comments at 5.
377
    See Vandewater Scope Ruling Request at 15.
378
    See SCI Comments at 20.

                                                      57
      Case 1:18-cv-00199-LMG Document 112-1                            Filed 07/23/21         Page 58 of 104




Ultimate Use of the Product

         We find that the uses of Vandewater’s outlets and other BWPFs are similar.

Vandewater’s outlets are designed to be permanently welded to a fire sprinkler system, which is

a recognized application for BWPFs that are subject to the scope of the China BWPFs Order.379

Furthermore, even though Vandewater emphasized that its outlets are designed for fire sprinkler

systems, Vandewater acknowledges that other outlets with physical characteristics that are

similar to its outlets are used in a range of applications, including those applications that the

importers identify as fundamental BWPF uses, e.g., piping connections used in the oil and gas

industry.380

         The importers argue that the design and ultimate use of Vandewater’s outlets are specific

to fire sprinkler systems.381 As stated above, however, BWPFs are similarly used in fire

sprinkler systems.382 The fact that Vandewater’s outlets are designed for a specific use within a

sprinkler system, i.e., connecting the piping system to a sprinkler head, whereas another BWPF

might be used to connect two pipes in the system, does not mean that the products do not have



379
    See USITC Fourth Review at 6 (“Butt weld pipe fittings are used to connect pipe sections where conditions
require permanent, welded connections.... Carbon steel BWPF are utilized in residential, commercial, and industrial
pipe systems in chemical synthesis, petroleum refining, electric-power generation, construction, and shipbuilding.
Butt-weld pipe fittings join pipes in straight lines and change or divide the flow of fluids (oil, water, natural gas or
other gasses {sic}, or steam). They are welded into permanent, fixed piping systems that convey gases or liquids in
plumbing, heating, refrigeration, air-conditioning, automatic fire sprinklers, electric conduit, irrigation, and process-
piping systems. Butt-weld pipe fittings are also found in structural applications for construction, where pipes and
fittings are used as support members”).
380
    See Vandewater Comments at 22 (“Please note that certain types of steel branch outlets, with similar basic
physical characteristics, are also used by the oil and gas industry …”).
381
    See Vandewater Comments at 23 (“Steel branch outlets are not designed with sufficient strength to be used for
most butt-weld pipe fitting applications … purchasers of Vandewater’s steel branch outlets expect the flexibility of
having interchangeable connections between the outlet and the sprinkler head, specifically a thread or groove, so
that the sprinkler head can be changed quickly and easily”).
382
    See USITC Fourth Review at 6; see also Island Rebuttal Comments at 35 (“For example, weld tees can be used
for the fire sprinkler market, although Outlets are typically preferred due to cost of installation considerations”); and
SIGMA Comments at 10 (“It is also important to recognize that a fire protection outlet can be a butt weld pipe
fitting – but only if it contains at least one requisite beveled end that enables the ‘bead’ necessary for a butt weld to
be formed”).

                                                           58
        Case 1:18-cv-00199-LMG Document 112-1              Filed 07/23/21     Page 59 of 104




similar uses. Such use variation is found throughout the range of BWPFs. For instance, a cap is

clearly a BWPF that is used to seal the end of a pipe383 and cannot be used to connect two pipes,

while an elbow (another BWPF) can. A reducer may be welded on both ends, while a lap joint

stub end is not. Simply because outlets have a limited and particular use within a piping system

does not mean that the outlets do not have a use that is similar to other types of BWPFs (i.e.,

permanently welded into a piping system that conveys gases or liquids). Here, outlets and other

BWPFs are permanently welded into automatic fire sprinkler systems.

           The importers argue that Commerce should not construe a passage in an ITC report

describing BWPFs as “welded into permanent, fixed piping systems that convey gases or liquids

in plumbing, heating, refrigeration, air-conditioning, automatic fire sprinklers, electric conduit,

irrigation, and process-piping systems”384 to mean that BWPFs are ever connected to sprinkler

heads. Even if it is the case that the outlets and other BWPFs do not have identical or complete

overlap of functions, the fact remains that the uses of outlets and other BWPFs are similar

because, as explained above, both are permanently welded into automatic fire sprinkler systems

to change or divide the flow of water.

           With respect to the importers’ arguments regarding exchangeability of the sprinkler head

(via a threaded connection on the branch/outlet side) and the minimum pressure rating, we

disagree that these considerations warrant a finding that the product uses are distinct. As noted

above, there is no minimum pressure rating in the scope. Additionally, the scope covers products

with a non-welded side, such as lap joint stub ends, which rely on a bolted end and a butt-welded

end. Thus, products with at least one non-welded side (and their concomitant pressure rating)



383
      See USITC Fourth Review at 6.
384
      Id. at 6 (emphasis added).

                                                  59
      Case 1:18-cv-00199-LMG Document 112-1                        Filed 07/23/21        Page 60 of 104




still fall within the scope of the China BWPFs Order. For the reasons stated, we find that the

ultimate uses of outlets and other BWPFs are similar.

Channels of Trade in Which the Product is Sold

        We find that the channels of trade for outlets and other BWPFs are similar. They are

both sold through distributors and to fabricators and contractors.

        The importers argue that Vandewater’s outlets are sold in a different channel of trade

because outlets are distributed solely within the fire sprinkler system industry, while BWPFs are

sold to a more varied set of industries through large distributors. Vandewater asserts that it sells

to fabricators of sprinkler systems who then sell to fire protection installation contractors and fire

sprinkler supply distributors (who then sell to smaller contractors that fabricate smaller sprinkler

systems and do their own welding).

        The fact that Vandewater sells to a particular class of customers does not mean that the

products – outlets and other BWPFs – are sold in different channels of trade more generally. The

record demonstrates that both outlets and BWPF share similar channels of trade because they are

both sold to master distributors, fabricators, and contractors.385 The Vandewater-supplied

Shyman affidavit states that outlets and BWPFs are both sold to distributors.386 Additionally, the

record includes examples of companies and catalogs that sell both outlets and BWPFs, indicating

that there is significant overlap in the channels of trade.387

Manner in Which the Product is Advertised and Displayed

        We find that outlets and other BWPFs are advertised in a similar manner, i.e., via online




385
    See Island Rebuttal Comments at 37.
386
    See Vandewater Rebuttal Comments at Attachment A.
387
    See Petition at Appendix B; see also Island Rebuttal Comments at Exhibits 10, 14 and 15.

                                                        60
      Case 1:18-cv-00199-LMG Document 112-1                       Filed 07/23/21        Page 61 of 104




catalogs in company websites or affiliated or third-party online sources.388 These sources

identify the size, weight, and other technical specifications of the merchandise, including

pressure resistance, materials used, and industry standard.389

        The importers assert that outlets are not displayed as, or together with, BWPFs and are

advertised specifically for fire protection systems. We disagree. First, the “Fire Sprinkler Pipe

Fabrication” section of the Aleum USA catalog shows outlets with a branch side that is threaded

or grooved along with “butt welding ends.”390 Second, product catalogs on the record show

outlets and similar products and other BWPFs advertised side by side.391 For instance, the

Petition shows “elbows,” “reducers,” “lap joint stub ends,” “saddles,” and “multiple outlet

fittings” in the same product catalog; the Shin Tech catalog advertises two outlet products – one

with a beveled edge that allows for a permanent connection only on the branch end, and one with

such edges on both the branch and contoured ends – in a similar manner.392 Additionally, the

importers’ own product literature advertises outlets for fire protection and other “Low Pressure

Piping Systems.”393

        The importers also argue that Island’s own products demonstrate that outlets and BWPFs

are advertised differently,394 and even Island’s CEO was not aware of any time that an outlet was

described as a BWPF.395 However, we find that the record supports Island’s proffered




388
    Id.
389
    See Island Rebuttal Comments at 34-35 and Exhibits 2, 3, 5, 6, 10, 12 and 13; Vandewater Comments at 24; and
SCI Comments at 22.
390
    See Island Rebuttal Comments at 28 and Exhibit 10.
391
    See Petition at Appendix B; and Island Rebuttal Comments at Exhibit 15 (showing an outlet with a butt-weld
branch end on the same page as an outlet with a threaded branch end).
392
    Id. at Exhibit 15.
393
    Id. at 38 (citing Vandewater Comments at 27 and Tab 12; SCI Comments at 29; and SIGMA Comments at 9).
394
    See SIGMA Comments at 10-11 and Exhibit 1.
395
    See Vandewater Comments at 21-22 and Tab 11.

                                                       61
      Case 1:18-cv-00199-LMG Document 112-1                           Filed 07/23/21         Page 62 of 104




explanation: the term “butt-weld” itself is not a standard term nor commonly used, and,

therefore, Island does not use it in its advertising.396

         For the reasons discussed above, we find that outlets and other BWPFs are advertised in a

similar manner.

Suspension of Liquidation and Cash Deposit Requirements

         After issuing the Final Scope Ruling, Commerce instructed Customs to “{c}ontinue to

suspend liquidation of entries of carbon steel butt-weld pipe fittings from the People’s Republic

of China, including Vandewater International Inc.’s steel branch outlets imported by Vandewater

International Inc …”397 No party challenged Commerce’s instructions to CBP before the Court,

and the Court did not otherwise invalidate the instructions in the Remand Order. As discussed

below, should the Court affirm this remand redetermination in a subsequent decision, Commerce

intends to issue instructions to CBP consistent with 19 CFR 351.225(l) and section 516A(c) and

(e) of the Act.

VIII. COMMENTS ON DRAFT RESULTS OF REDETERMINATION

         Interested parties provided comments regarding the sources relied on in our analysis, our

substantive analysis of the (k)(2) factors, and the suspension of liquidation and cash deposit

requirements for Vandewater’s entries. We address these comments in turn.

Comment 1: Commerce’s Treatment of the (k)(1) Sources

         In the Draft Redetermination, Commerce analyzed information provided by interested

parties relating to each of the five (k)(2) factors. Among the various sources relied upon,


396
    See Island Rebuttal Comments at 38-40. The record shows that a U.S. distributor has identified this type of
merchandise as “butt-weld” in its products catalog; similarly, one of the importers (SCI) had itself identified the
product as “butt-weld” in import records (despite its current claim that the description was an error). See Island
Comments at 8; see also SCI Rebuttal Comments at 28-32.
397
    See SCI Comments Id. at Exhibit 14.

                                                          62
          Case 1:18-cv-00199-LMG Document 112-1                      Filed 07/23/21        Page 63 of 104




Commerce also considered information contained in the sources enumerated in 19 CFR

351.225(k)(1).

Vandewater’s Comments

          The Draft Redetermination is unreasonable because it ignores the direction of the

           Court.398 The Court remanded Commerce’s scope ruling to Commerce with instructions

           for it to perform a full (k)(2) analysis because the question surrounding Vandewater’s

           outlets was not resolved by the (k)(1) sources. However, as it concedes in a footnote,

           Commerce cites the (k)(1) sources and insists that “information in such sources is

           nonetheless relevant to our analysis of the (k)(2) factors.”399

SIGMA’s Comments

          In its (k)(2) analysis here, Commerce improperly relied on (k)(1) criteria, and

           mischaracterized and disregarded key record evidence.400

          Statements by the Court and the CAFC make clear that (k)(1) and (k)(2) analyses are

           separate.401 The structure of the regulation likewise clearly separates (k)(1) and (k)(2)

           and requires Commerce to analyze these sources discretely.402

          If the (k)(1) sources are not dispositive, they cannot be “relevant” to a (k)(2) analysis.

           Indeed, in the Remand Order, the Court stated that the (k)(1) sources are “not descriptive

           of the actual physical characteristics of Vandewater’s steel branch outlets” and “do not


398
    See Vandewater Draft Redetermination Comments at 1-2.
399
    Id. (citing Draft Redetermination at 44).
400
    See SIGMA Draft Redetermination Comments at 2 (citing Draft Redetermination at 2 and 62).
401
    Id. (citing Laminated Woven Sacks Comm. v. United States, 34 CIT 906, 910, 716 F. Supp. 2d 1316, 1322 (2010)
(Woven Sacks) (stating that, where it proceeds to a (k)(2) analysis, Commerce “applies the five factors codified” in
(k)(2)); and Toys “R” Us, Inc. v. United States, 32 CIT 814, 819 (2008) (“finding that consideration of (k)(2) factors
under a (k)(1) analysis was improper”) (Toys “R” Us)).
402
    Id. (citing Eregli Demir Ve Çelik Fabrikalari T.A.S. v. United States, 415 F. Supp. 3d 1216, 1230 (CIT 2019)
(identifying the “text, structure, history, and purpose of a regulation” as “tools” for interpreting an agency
regulation) (quoting Kisor v. Wilkie, 139 S. Ct. 2400, 2415 (2019))).

                                                         63
      Case 1:18-cv-00199-LMG Document 112-1                        Filed 07/23/21        Page 64 of 104




        really tell the court anything about the inclusion of steel branch outlets within the scope

        of the Order.”403 Thus, in its final remand redetermination, Commerce should focus only

        on the (k)(2) criteria.404

Commerce Position: Vandewater and SIGMA assert that Commerce improperly considered the

(k)(1) sources in the Draft Redetermination and contend that this is contrary to the Court’s

Remand Order. We disagree.

        The Court found that the sources listed in 19 CFR 351.225(k)(1) were not dispositive as

to the scope status of Vandewater’s outlets.405 This finding, however, does not indicate that the

(k)(1) sources are irrelevant for the purpose of a (k)(2) analysis. The regulation refers to the

(k)(2) factors as “additional” substantive criteria to consider in the scope analysis; it does not

create a restriction on the source of information to be considered in such an analysis.

        Here, the (k)(1) sources provide factual information that is directly relevant to our

consideration of the (k)(2) criteria. For instance, the ITC determination discussed the physical

characteristics and uses of subject merchandise.406 That this information appears in a source

enumerated by 19 CFR 351.225(k)(1) does not mean that Commerce must ignore the information

for the purpose of a (k)(2) analysis. The importers appear to acknowledge this, as they cite the

ITC Report and the Petition dozens of times throughout their initial comments relating to how

Commerce should perform its Court-mandated (k)(2) analysis.407


403
    Id. at 3-4 (citing Remand Order at 8).
404
    Id. at 4.
405
    See Remand Order at 8.
406
    See USITC Fourth Review at 6 (discussing uses of BWPFs in piping systems); and USITC Investigation Final at
I-10 through I-11 (describing physical characteristics of subject merchandise, and noting that not all imported
merchandise from China was in compliance with the applicable standard).
407
    See, e.g., Vandewater Comments at 24 (“… the ITC described the uses of butt-weld pipe fittings as follows …”);
Vandewater Rebuttal Comments at 4 (“The above points by Mr. Shyman are confirmed by the ITC in its original
1986 preliminary injury investigation”); SIGMA Comments at 10 (“… this is evident in the catalogs provided with



                                                       64
     Case 1:18-cv-00199-LMG Document 112-1                         Filed 07/23/21        Page 65 of 104




        The cases cited by the importers do not warrant a different approach. For instance, in

Woven Sacks, the Court simply stated that, where Commerce proceeds to a (k)(2) analysis, it

must apply the five (k)(2) factors.408 That is precisely what we have done here, and the case

imposes no limitation on the sources from which Commerce may draw in conducting a (k)(2)

analysis. Similarly, in Toys “R” Us, the Court found that consideration of (k)(2) factors under a

(k)(1) analysis was improper.”409 Again, this case does not stand for the opposite proposition

that a (k)(2) analysis cannot rely on sources enumerated in (k)(1). The Courts have previously

sustained Commerce’s scope determinations which were based on an evaluation of the (k)(2)

criteria that relied, in part, on information from (k)(1) sources.410

        Accordingly, Commerce has, as directed by the Court and in compliance with the

regulation, considered the (k)(2) factors. As we explained in the Draft Redetermination,

although the (k)(1) sources are not dispositive regarding the scope status of Vandewater’s

product, we relied on facts contained in the (k)(1) sources insofar as they are relevant to our

analysis of the (k)(2) criteria.

Comment 2: Commerce’s Analysis of the (k)(2) Criteria

        Pursuant to the Court’s Remand Order, we evaluated the five (k)(2) criteria to determine

whether Vandewater outlets are covered by the scope of the China BWPFs Order. As part of

this evaluation, we analyzed interested parties’ comments and supporting information, and we




the original petition in 1991”); and SIGMA Rebuttal Comments at 4 (“SIGMA does not contest that the ITC stated
as much, and indeed, cited to the same language … in its comments”).
408
    See Woven Sacks, 716 F. Supp. 2d at 1322.
409
    See Toys “R” Us, 32 CIT at 819.
410
    See, e.g., Sango Int’l L.P. v. United States, 567 F.3d 1356, 1364-65 (Fed. Cir. 2009) (sustaining Commerce’s
determination in a (k)(2) scope analysis in which Commerce relied on the ITC report and underlying petition); and
Power Train Components, Inc. v. United States, 911 F. Supp. 2d 1338, 1347 (CIT 2013) (sustaining Commerce’s
determination in a (k)(2) scope analysis in which Commerce cited to the ITC report and underlying petition).

                                                        65
          Case 1:18-cv-00199-LMG Document 112-1                Filed 07/23/21     Page 66 of 104




issued a Draft Redetermination, where we determined that Vandewater’s outlets are properly

considered BWPFs.

Island’s Comments

          Commerce’s determination that Vandewater’s outlets fall within the scope of the China

           BWPFs Order is supported by substantial evidence and is in accordance with law.411

          It is well established that, for purposes of a (k)(2) analysis, for a product to be covered by

           the scope of an order, all the law requires is for the product to be “sufficiently similar” to

           the products covered by the order.412

          In its Draft Redetermination, Commerce undertook a comprehensive analysis of the five

           factors set forth in 19 CFR 351.225(k)(2). Commerce considered and discussed, in great

           detail, the comments and supporting information submitted by all interested parties in

           their initial and rebuttal comments.413

          For each of the (k)(2) factors, Commerce explained why Vandewater’s outlets met the

           relevant criterion, based on the language of the China BWPFs Order, and showed how

           Vandewater’s outlets were similar to other in-scope BWPFs.414

          Commerce also explained why it disagreed with the importers’ assertions and arguments

           and grounded its position in record information.415

          Therefore, Commerce complied with the Remand Order and reached a reasonable

           determination “given the circumstances presented by the whole record.”416 Island agrees



411
    See Island Draft Redetermination Comments at 3.
412
    Id. (citing Wirth, 5 F. Supp. 2d at 981).
413
    Id. at 4 (citing Remand Order at 3).
414
    Id.
415
    Id. (citing Draft Redetermination at 10-62).
416
    Id. (citing Remand Order at 3).

                                                      66
          Case 1:18-cv-00199-LMG Document 112-1                   Filed 07/23/21   Page 67 of 104




           with Commerce’s conclusion that Vandewater’s outlets fall within the scope of the China

           BWPFs Order.417

Vandewater’s Comments

          There are fundamental differences between BWPFs and Vandewater’s outlets: different

           design; different function; and different usage by different customers. Commerce was

           asked to address these considerations on remand but did not do so in the Draft

           Redetermination.418

          The Draft Redetermination’s analysis of physical characteristics is incorrect.419

           o Different industry standards exist for BWPFs and welded outlets. These standards

              reflect bright-line distinctions within the fittings industry.420 Commerce’s contentions

              concerning industry standards are not supported by substantial evidence.421

           o The branch end of an outlet is threaded or grooved in order to accommodate a

              sprinkler head, while BWPFs have no branch end whatsoever.422 Additionally,

              nothing on the branch side of an outlet can be welded.423

           o Unlike BWPFs, there is no forging or forming required to turn a pipe, bar or forging

              into an outlet fitting.424

           o One end of an outlet is threaded or grooved, which is a temporary connection.425




417
    Id. (citing Island Comments; and Island Rebuttal Comments).
418
    See Vandewater Draft Redetermination Comments at 1-2.
419
    Id. at 2-37.
420
    Id. at 3.
421
    Id. at 23-26.
422
    Id. at 4-5.
423
    Id. at 5-8.
424
    Id. at 27-29.
425
    Id. at 26-27.

                                                       67
          Case 1:18-cv-00199-LMG Document 112-1                  Filed 07/23/21        Page 68 of 104




           o Neither end of an outlet is butt-welded. Additionally, a particular angle is required

               for a butt-weld, and outlets are not connected through a weld of such an angle.426

           o The shape of BWPFs are different from outlets.427

           o Threaded welded outlets are considered forged steel pipe fittings, rather than BWPFs,

               by the industry in question.428

          o The physical characteristics of Vandewater’s outlets differ sufficiently from BWPFs

             such that they are imported under different HTSUS subheadings.429

          The expectations of the ultimate purchasers suggest outlets are not BWPFs.430

          o Ultimate purchasers of Vandewater’s outlets are all fabricators of fire sprinkler

             systems. No fire sprinkler fabricator uses any BWPFs for branch connections to

             sprinkler leads because a BWPF does not have the ability to accept a sprinkler head

             with threads.431

          o The Draft Redetermination states that “fire protection sprinkler systems are a

             contemplated application of BWPFs.”432 In reaching this conclusion, the Draft

             Redetermination does not mention the declaration of Neil Shyman, who has nearly 43

             years of experience as a fabricator and supplier of fire sprinkler and industrial piping.433

          o Commerce’s analysis ignores the point that sprinkler systems would never use BWPFs

             to connect to a sprinkler head – like a welded outlet does – because fabricators and




426
    Id. at 19-22.
427
    Id. at 23.
428
    Id. at 8-11.
429
    Id. at 30-31.
430
    Id. at 31-33.
431
    Id. at 31 (citing Vandewater Comments at 22-23; and Vandewater Rebuttal Comments at 5).
432
    Id. (citing Draft Redetermination at 55).
433
    Id. at 32 (citing Vandewater Rebuttal Comments at 3 and Attachment A (Shyman Declaration at 17 and 20)).

                                                      68
          Case 1:18-cv-00199-LMG Document 112-1                 Filed 07/23/21        Page 69 of 104




             users of sprinkler systems do not want permanent connections, which are an inherent

             feature of butt-welding.434

          o The possibility that some fire sprinkler systems might use BWPFs for the run pipes

             does not undermine Vandewater’s point regarding the starkly different customer

             expectations for outlets.435

          The ultimate use of the products suggest outlets are not BWPFs.436

           o Commerce asserts that the uses of Vandewater’s outlets and BWPFs are similar, in

               part, because “Vandewater’s outlets are designed to be permanently welded to a fire

               sprinkler system, which is a recognized application for BWPFs that are subject to the

               scope of the China BWPFs Order.”437 However, a BWPF is never suitable for

               connecting to a sprinkler head, precisely because the sprinkler head must be attached

               in a manner such that it can be changed, and not permanently affixed via a butt-

               weld.438

          The channels of trade in which the products are sold support finding outlets and BWPFs

           to be distinct.439

           o According to the Draft Redetermination, “{t}he record demonstrates that both outlets

               and BWPF share similar channels of trade because they are both sold to master

               distributors, fabricators, and contractors.”440 The only “record evidence” in support




434
    Id. at 32-33 (citing Draft Redetermination at 55-56).
435
    Id. at 33.
436
    Id. at 33-34.
437
    Id. at 33 (citing Draft Redetermination at 57).
438
    Id. at 33 (citing Vandewater Rebuttal Comments at Attachment A (Shyman Declaration at 22); and Vandewater
Comments at Exhibit 7 (Report of Walter Sperko at 15)).
439
    Id. at 34-35.
440
    Id. at 34 (citing Draft Redetermination at 59).

                                                      69
          Case 1:18-cv-00199-LMG Document 112-1                 Filed 07/23/21       Page 70 of 104




              of this assertion are Island’s own comments.441 This does not constitute substantial

              evidence in support of a conclusion that Vandewater’s outlets are sold to master

              distributors.442

           o Vandewater’s outlets simply are not sold in the same channels of trade as BWPFs,

              and there is no record evidence to the contrary.443

          The manner in which the product is advertised and displayed supports finding

           Vandewater’s outlets to be out of scope.444

           o Advertising for Vandewater’s outlets, which are used in the fire sprinkler industry,

              differs significantly from the advertising of BWPFs.445 For example, at the AFSA

              convention in October 2019,446 no producer of BWPFs was on the exhibitor list

              because BWPFs are not advertised in trade shows that are targeted at the fire sprinkler

              industry.447

           o By contrast, the Shyman affidavit states that BWPFs are advertised and sold to

              mechanical contractors.448

           o Commerce’s analysis of this factor is unsupported by record evidence. Commerce

              cites to two pages of what it characterizes as a “Fire Sprinkler Pipe Fabrication”

              section of the Aleum USA catalog.449 No information is given as to the source from

              which these two pages were extracted. Regardless, the two pages of materials from



441
    Id. (citing Draft Redetermination at 59; and Island Rebuttal Comments at 37).
442
    Id. at 35.
443
    Id.
444
    Id. at 35-37.
445
    Id. at 35 (citing Vandewater Comments at 25-26; and Vandewater Rebuttal Comments at 11).
446
    Id. at 35-36 (citing Vandewater Comments at 25-26 and Tab 15; and Vandewater Rebuttal Comments at 11).
447
    Id. at 36.
448
    Id. (citing Vandewater Rebuttal Comments at Attachment A).
449
    Id. (citing Draft Redetermination at 60; and Island Rebuttal Comments at Exhibit 10).

                                                     70
          Case 1:18-cv-00199-LMG Document 112-1                   Filed 07/23/21        Page 71 of 104




              Aleum USA that constitute Island’s Exhibit 10 do not show any BWPFs.450 Rather,

              the document simply states that the products have “Butt welding ends complying with

              a {sic} national or international standards.”451

           o The Draft Redetermination also cites a “catalog” from “Shin Tech” to support the

              same point.452 However, the “catalog” consists of four pages, and it says nothing

              about BWPFs.

           o In short, the Draft Redetermination points to no evidence to support its conclusion

              that Vandewater’s outlets and BWPFs are advertised in the same place or manner.453

SCI’s Comments

          Commerce’s Draft Redetermination is not supported by substantial evidence.454

           Commerce must consider the complete record, including the evidence that contradicts or

           undermines its conclusions.455

          Commerce failed to properly analyze the physical characteristics of the product.456

           o A contoured edge that connects to the midsection of a pipe is not a butt-weld.457 The

              Aleum USA catalog cited by Commerce, which identifies an outlet as having “butt

              welding ends,” does not reflect the industry’s understanding more broadly. It is

              important to note that “butt-weld” is not a standard industry term. Moreover,

              references to saddles (which have a contoured edge like an outlet) in other sources,




450
    Id. (citing Island Rebuttal Comments at Exhibit 10).
451
    Id. at 37 (citing Island Rebuttal Comments at Exhibit 10).
452
    Id. (citing Draft Redetermination at 60; and Island Rebuttal Comments at Exhibit 15).
453
    Id. at 37.
454
    See SCI Draft Redetermination Comments at 2-34.
455
    Id. (citing TMB 440AE, Inc. v. United States, No. 18-00095, 2020 CIT LEXIS 46 at *21 (CIT April 6, 2020)).
456
    Id. at 4-17.
457
    Id. at 4-9.

                                                       71
          Case 1:18-cv-00199-LMG Document 112-1             Filed 07/23/21     Page 72 of 104




               such as the Ladish catalog, are inapposite because saddles can have a single butt-weld

               side (on the branch end).458

           o BWPFs must attach on a parallel plane to the recipient pipe,459 and have a beveled

               edge of a particular angle.460

          o Commerce fails to give proper weight to industry standards, which were identified in

             the petition.461

           o BWPFs rely on permanent welded connections.462

          o Commerce improperly characterizes the inputs and processing required to produce

             BWPFs.463 The manufacture of BWPFs typically begins with seamless carbon steel

             pipe; Commerce improperly relies on exceptions to this rule in conducting its (k)(2)

             analysis. The record is replete with evidence of branch outlets that do not employ a

             forming or forging process.464

          The record evidence concerning purchaser expectations does not indicate that

           expectations are the same for subject BWPFs and outlets.

           o Commerce seems to recognize the correct industry standard for outlets (i.e., MSS SP-

               97) but then goes on to find that “conforming to {this} standard … does not indicate

               that a product cannot also be a BWPF.”465 However, Commerce does not indicate

               what industry standards are applicable to subject BWPFs, and ignores the language in

               the Petition which provides that the applicable standards are ASTM A234-82a for


458
    Id. at 4-7.
459
    Id. at 7.
460
    Id. at 9-12.
461
    Id. at 12-14.
462
     Id. at 15-16.
463
    Id. at 16-17.
464
    Id.
465
    Id. (citing Draft Redetermination at 50).

                                                   72
      Case 1:18-cv-00199-LMG Document 112-1                       Filed 07/23/21      Page 73 of 104




             materials and ANSI B16.9 for dimensions, which outlets do not satisfy.466 Commerce

             simply notes that certain standards, such as for materials, can apply to both outlets

             and BWPFs more generally (e.g., ASTM A105).467

        o Outlets cannot be certified to meet the high-pressure (300 PSI) applications for which

             BWPFs are used.468

      o Purchasers will expect different sizing dimensions between outlets and BWPFs.469 For

          outlets, size refers to the pipe diameter of the sprinkler head or outlet, and pipe run size

          refers to the diameter of the run pipe to which the fishmouth end of the outlet

          attaches.470 By contrast, BWPFs are not advertised and displayed using “pipe run

          size.”471

      o Commerce’s findings that BWPFs and outlets are both used in fire sprinkler systems is

          not commensurate with a finding that the products are used for the same purposes

          within this application.472 Whereas an outlet is used to connect a sprinkler head or

          branch pipe and a piping system, a BWPF is used to connect pipes within the piping

          system.473

      o Neither SCI nor the other importers have argued that the installation costs of BWPFs

          are lower than those of outlets.474 Rather, both the number and strength of welds

          involved in installing a BWPF make it more expensive than installation for an outlet.475


466
    Id. (citing the Petition at 4).
467
    Id. (citing Draft Redetermination at 54).
468
    Id. (citing SCI Comments at 22).
469
    Id. at 19.
470
    Id. at 18-19.
471
    Id. at 19 (citing SCI Comments at 29; and Vandewater Rebuttal Comments at 5-6).
472
    Id.
473
    Id.
474
    Id. at 20 (citing Draft Redetermination at 56).
475
    Id. (citing SCI Comments at 20).

                                                      73
          Case 1:18-cv-00199-LMG Document 112-1                  Filed 07/23/21   Page 74 of 104




             Additionally, Vandewater’s statement that no special knowledge or expertise is

             required to install a BWPF is not equivalent to saying that installing a BWPF is less

             expensive than installing an outlet.476

          Commerce’s determination with respect to the ultimate use of the products is not based

           on substantial evidence on the record.477

           o First, Commerce seems to ignore the fundamental differences in uses between

               BWPFs and outlets.478 Whereas BWPFs are used in numerous applications involving

               pressures/substances that require a permanent connection (e.g., chemical synthesis,

               petroleum refining, electric power generation, construction, and shipbuilding),

               Vandewater’s outlets are used in one low-pressure application – fire sprinkler

               systems.479 If any end of a fitting uses a weaker connecting method than welding,

               such as threading or grooving, the strong-connection value of the BWPF is lost.480

           o Additionally, no fire sprinkler fabricator uses BWPFs for branch connections to

               sprinkler heads, because BWPFs do not have the ability to accept a sprinkler head

               with threads.481

          o Outlets are used specifically to form a temporary connection between a sprinkler head

             or branch pipe and a piping system.482 Commerce presents no evidence that BWPFs

             are used for this purpose.

          Commerce’s determination that BWPFs and outlets are sold through the same channels of



476
    Id. (citing Draft Redetermination at 56).
477
    Id.
478
    Id.
479
    Id. at 20-21 (citing SCI Comments at 24; and Vandewater Comments at 24-26).
480
    Id. (citing SCI Rebuttal Comments at 11).
481
    Id. (citing Vandewater Comments at 24-25).
482
    Id. (citing SCI Comments at 23).

                                                       74
          Case 1:18-cv-00199-LMG Document 112-1                  Filed 07/23/21   Page 75 of 104




           trade is unsupported by the record evidence.483

          o Commerce observes that, “{t}he record demonstrates that both outlets and BWPF share

             similar channels of trade because they are both sold to master distributors, fabricators,

             and contractors.”484 However, Commerce does not cite record evidence in support of

             this determination. Rather, Commerce relies on Island’s unsupported assertion that the

             importers “sell widely to master distributors, fabricators, and some contractors.”485

          o Although Commerce correctly observes that the record includes a statement that

             BWPFs and outlets are “both sold to distributors,”486 the statement indicates that

             “distributors then resell these two categories of products to distinct market

             segments.”487 Accordingly, BWPFs and outlets are viewed very differently by

             distributors and are sold in different channels of trade to different customers.488

          o The product catalogs cited by Commerce do not include both BWPFs and outlets.489

             Commerce cannot rely on these catalogs to reach the conclusion that “there is

             significant overlap in the channels of trade” between BWPFs and outlets.490

          Commerce is incorrect that the record demonstrates that BWPFs and outlets are

           advertised or displayed together.491

           o Commerce relies on the Aleum USA catalog “{s}how{ing} outlets with a branch side

               that is threaded or grooved along with a comparable product with ‘butt welding



483
    Id. at 22.
484
    Id. (citing Draft Redetermination at 58).
485
    Id. (citing Island Rebuttal Comments at 37).
486
    Id. (citing Draft Redetermination at 59).
487
    Id. (citing Vandewater Rebuttal Comments at Attachment A).
488
    Id. at 23.
489
    Id. at 24 (citing Draft Redetermination at 59).
490
    Id.
491
    Id.

                                                      75
          Case 1:18-cv-00199-LMG Document 112-1                 Filed 07/23/21     Page 76 of 104




               ends.”492 However, these specification sheets pertain to a “female threaded outlet”

               and a “grooved outlet,” not a “BWPF.”493

          o Commerce also relies on the Shin Tech catalog.494 Like the Aleum USA catalog, this

             also does not display BWPFs side-by-side with outlets.495 This catalog references

             “Cold Forging Fire Sprinkler Prefabrication Piping System” products and not

             BWPFs.496 Accordingly, these materials are not evidence that BWPFs and outlets are

             advertised or displayed together.497

          o Commerce observes that “{t}he importers’ own product literature advertise outlets for

             fire protection and other ‘Low Pressure Piping Systems.’”498 However, Commerce fails

             to articulate how this demonstrates that BWPFs and outlets are advertised or displayed

             together.499

SIGMA’s Comments

          Commerce’s discussion of physical characteristics contains three crucial shortcomings

           that, taken together, invalidate its consideration of such characteristics.

          o First, Commerce’s discussion of industry standards is misguided.500 Industry standards,

             by their very nature, exist to define distinct products; the idea that a product could




492
    Id. (citing Draft Redetermination at 60).
493
    Id. (citing Island Rebuttal Comments at Exhibit 10).
494
    Id. (citing Draft Redetermination at 60).
495
    Id. at 25.
496
    Id.
497
    Id.
498
    Id. (citing Draft Redetermination at 60).
499
    Id.
500
    See SIGMA Draft Redetermination Comments at 4.

                                                           76
      Case 1:18-cv-00199-LMG Document 112-1                         Filed 07/23/21        Page 77 of 104




           conform to multiple industry standards would effectively render those standards

           meaningless.501

      o In King Supply, the CAFC affirmed Commerce’s decision in a scope inquiry and noted

           that Commerce “emphasized that, not only were King’s products physically identical to

           the products described in the first sentence of the AD Order, but evidence also showed

           King’s products met the same ASTM and ANSI industry standards as were referenced

           in the Petition.”502 Based on this reasoning, if a product is produced according to

           ASTM A234-82a or ANSI B16.9, then it will fall within the scope of the China BWPFs

           Order. Where a product is neither physically identical to the products described in the

           order, nor produced according to the same industry standards, it will not fall within the

           scope.

      o The Draft Redetermination contains no discussion of the expert report of Walter Sperko

           – to which Vandewater, SIGMA, and SCI all cited in their comments.503 It is “well-

           established that Commerce’s total failure to consider or discuss record evidence which,

           on its face, provides significant support for an alternative conclusion renders

           {Commerce’s} determination unsupported by substantial evidence.”504


501
    Id. (citing Draft Redetermination at 49-50; Viraj Forgings Ltd. v. United States, 283 F. Supp. 2d 1335, 1341 n.4
(2003) (“Standardization, in manufacturing, means establishing ‘desirable criteria for the shape, size, quality and
other aspects of a product’”); BP Oil Supply Co. v. United States, Ct. No. 04-00321, Slip Op. 14-48 at 16 (2014)
(“The record demonstrates that there are clear differences in recognized industrial standards between many of the
types of imported merchandise and the substitute merchandise”); Bell Supply Co., LLC v. United States, 393 F.
Supp. 3d 1229, 1242 (CIT 2019) (noting that “threading is a common process in the industry with various standards
for different types of thread joints”); and Tai-Ao Aluminium (Taishan) Co. v. United States, 391 F. Supp. 3d 1301,
1308 n.2 (CIT 2019) (“The Aluminum Association is the authority that maintains the standards for the U.S.
aluminum industry with respect to aluminum alloy designations, the chemical composition for the alloys, and the
approved tempering methods for the different alloys”)).
502
    Id. at 5 (citing King Supply, 674 F.3d at 1347.
503
    Id. at 6 (citing SIGMA Comments at 5-6 and Exhibit 2; Vandewater Comments at 7-9, 11-15, and Exhibit 6; and
SCI Comments at 22).
504
    Id. at 6-7 (citing A.L. Patterson, Inc. v. United States, 36 CIT 1132, 1136 (2012) (quoting Allegheny Ludlum
Corp. v. United States, 112 F. Supp. 2d 1141, 1165 (2000))).

                                                         77
          Case 1:18-cv-00199-LMG Document 112-1                      Filed 07/23/21        Page 78 of 104




          o Commerce has mischaracterized a key point raised by SIGMA regarding a fundamental

             physical characteristic of outlets.505 Commerce concluded in the Draft Redetermination

             that products with a contoured edge (i.e., a “fishmouth” design) “can be BWPF.”506 It

             then stated that SIGMA “agrees that saddles are a type of BWPF.”507 Yet SIGMA’s

             explanation was that saddles can be BWPF “not … by reason of the ‘fish mouth’

             opening on one side” but rather by reason of the other side of the fittings (i.e., the

             beveled branch end).”508

          Commerce’s analysis of purchaser expectations is unsupported by record evidence.

          o Commerce dismisses the idea that different industry standards lead to different

             expectations.509 That conclusion is invalid; the courts have long recognized that

             conformity with industry standards is fundamental to the consumption and use of a

             given product.510

          o Purchasers expect to use outlets in fire protection systems and use BWPFs for a variety

             of other uses, namely in “the oil, gas, steam, and chemical industries” as well as

             construction.511 Commerce disagreed with this fact, finding that “fire protection

             sprinkler systems are a contemplated application of BWPFs.”512 Yet, it nevertheless

             stated that different “usages will, of course have different requirements and




505
    Id. at 7.
506
    Id. (citing Draft Redetermination at 10, 46-47).
507
    Id. (citing Draft Redetermination at 47).
508
    Id. (citing Draft Redetermination at 47; and SIGMA Comments at 9-10).
509
    Id. at 8 (citing Draft Redetermination at 54).
510
    Id. (citing Toshiba Corp. v. Imation Corp., 681 F.3d 1358, 1366 (Fed. Cir. 2012) (citing “expert evidence that
compliance with such standards is a ‘a commercial necessity’” that is “necessary, and expected by the
marketplace”); and Maher-App & Co. v. United States, 57 C.C.P.A. 31, 35 (1969)).
511
    Id. (citing SIGMA Comments at 8).
512
    Id. (citing Draft Redetermination at 55).

                                                         78
          Case 1:18-cv-00199-LMG Document 112-1                      Filed 07/23/21         Page 79 of 104




             expectations regarding pressure rating and related features....”513 This recognition

             supports the exact opposite of Commerce’s conclusion.514

          With respect to ultimate use, Commerce’s analysis is unpersuasive.

          o Commerce states that the “fact that Vandewater’s outlets are designed for a specific use

             within a sprinkler system, i.e., connecting the piping system to a sprinkler head,

             whereas another BWPF might be used to connect two pipes in the system, does not

             mean that the products do not have similar uses.”515 Here again, Commerce’s logic is

             unreasonable. Despite Commerce’s assertions of “similarity,” the uses outlined by

             SIGMA, Vandewater, and SCI are clearly different from those for which BWPFs are

             produced.516

          o The courts have previously ruled against such equivocation. For example, in the

             proceeding underlying Torrington, Commerce distinguished between five types of

             antifriction bearings, ultimately rescinding investigations of certain bearings.517 The

             petitioner appealed, asserting “that all bearings... have the same ultimate function, that

             is, ‘to reduce friction between moving parts.”518 In response, the Court deemed the

             “claim that all bearings reduce friction and therefore have the same ultimate use is a



513
    Id. (citing Draft Redetermination at 55).
514
    Id. at 8-9 (citing Allegheny Bradford Corp. v. United States, 342 F. Supp. 2d 1172, 1181, 1190-91 (2004); and
Torrington Co. v. United States, 714 F. Supp. 718, 726-27 (1990) (Torrington) (“The expectations of the ultimate
purchasers of antifriction bearings differ depending on the needs of the customer and the ability of the particular
bearing to perform a given task. For example, a customer who needs bearings that can handle heavy loads, but who
is not concerned with speed, would be interested in a plain bearing. Conversely, a purchaser who expects a bearing
to perform at high speeds, but with a light load, would find a ball bearing more useful … Customer expectations do
vary depending on the needs of the customer and the ability of a particular bearing to perform a given task”).
515
    Id. at 9 (citing Draft Redetermination at 57).
516
    Id. (citing SIGMA Comments at 7).
517
    Id. at 10 (citing Torrington v. United States, 745 F. Supp. 718, 719-20 (“The five types of bearings were (1) ball
bearings; (2) spherical roller bearings; (3) cylindrical roller bearings; (4) needle roller bearings: and, (5) plain
bearings.”).
518
    Id. (citing Torrington, 745 F. Supp. at 726).

                                                          79
          Case 1:18-cv-00199-LMG Document 112-1                     Filed 07/23/21         Page 80 of 104




             simplistic and unpersuasive argument. Clearly, different bearings exist because they

             have various uses. The industry is a vast and diverse one, and the different types of

             bearings serve the disparate needs of the modern mechanized world.”519

          o The same can be said with respect to the comparison between Vandewater’s outlets and

             BWPFs. These two products exist because they have distinct uses (with distinct

             industrial standards). To conclude that they are “similar” because they “connect pipes”

             is, in the words of the Court, “simplistic and unpersuasive.”520

          Commerce’s analysis of the manner in which the product is advertised and displayed is

           incorrect.

          o Although Commerce mentions in passing that industry standards and other

             characteristics are included in these advertisements,521 it neither discusses nor cites to

             the crucial distinction raised by SIGMA in its comments.522 Island’s advertisements

             include specific, advertised characteristics – end use and industry standards – which

             draw a clear dividing line between BWPFs on one hand, and outlets on the other.523

Commerce Position: The importers raise a number of arguments regarding Commerce’s

analysis of the (k)(2) criteria. However, we continue to find that our analysis of the five criteria

supports finding Vandewater’s outlets to be covered by the scope of the China BWPFs Order.




519
    Id. (citing Legacy Classic Furniture Inc. v. United States, 867 F. Supp. 2d 1321, 1327 (CIT 2012) (“The fact that
seating furniture can {be}, and often is, located in the bedroom does not place it within the scope of the WBF Order.
It is unreasonable to conclude that customers seeing a product marketed as a ‘bench’ or ‘seating furniture’ would
primarily expect to use it as a bedroom chest. Commerce apparently made its conclusion based on conjecture and
not on evidence, or even logical inference from the evidence”)).
520
    Id.
521
    Id. (citing Draft Redetermination at 59-60).
522
    Id. (citing Draft Redetermination at 60).
523
    Id. (citing SIGMA Comments at 9-10).

                                                         80
      Case 1:18-cv-00199-LMG Document 112-1                    Filed 07/23/21      Page 81 of 104




We discuss each criterion, in turn.

        With respect to physical characteristics, we continue to find that an analysis of this

criterion supports a finding that outlets are BWPFs. The importers identify purported flaws in

our related discussion of: (1) industry standards; (2) the use of temporary vs. permanent

connections; (3) the applicable weld angle/plane of attachment; (4) shape; (5) production

process/materials; and (6) HTSUS classification.

        First, although the importers assert that Commerce failed to give sufficient weight to an

industry standard (i.e., ANSI/ASME B16.9) in analyzing the physical characteristics of outlets,

Commerce addressed industry standards extensively in the Draft Redetermination.524 The

importers, however, urge Commerce to restrict the scope on the basis of such a standard, and we

feel it is inappropriate to do so. In support of this argument, SIGMA cites King Supply, in which

the CAFC sustained Commerce’s finding that “not only were King’s products physically

identical to the products described in the first sentence of the AD Order, but evidence also

showed King’s products met the same ASTM and ANSI industry standards as were referenced in

the Petition.”525 This quotation does not warrant the interpretation favored by SIGMA. In King

Supply, we determined that a product that fell within the scope language, and also met industry

standards referenced in the petition, was within the scope of the order. That case does not stand

for the proposition that the industry standard and the scope of the order are, or must be,

coextensive. Thus, it does not address the question before Commerce here.

        For Vandewater’s outlets, the question is whether a product that is not among the product

types enumerated in ANSI/ASME B16.9 can be covered by the scope. As explained above, the


524
  See Draft Redetermination at 49-51, 54.
525
  See SIGMA Draft Redetermination Comments at 5 (citing King Supply, 674 F.3d at 1347) (emphasis added by
SIGMA)).

                                                    81
      Case 1:18-cv-00199-LMG Document 112-1                          Filed 07/23/21         Page 82 of 104




scope does not include a requirement that subject merchandise must conform to ANSI/ASME

B16.9. A mere reference to an industry standard in the Petition, without more, does not mean

that subject merchandise must meet the specifications of that industry standard.526 Therefore,

including a requirement that all BWPFs subject to the China BWPFs Order must conform to a

particular industry standard, such as ANSI/ASME B16.9, would introduce a restriction that is not

found in the scope language and would unduly restrict the coverage of the scope.

         The importers claim that absence from ANSI/ASME B16.9 indicates that outlets are not

covered. However, we found that certain products that are not listed in the standard, such as

saddles, share physical characteristics with in-scope merchandise and are covered by the China

BWPFs Order.527 Additionally, evidence on the record shows that BWPFs may be made to

conform to specifications other than the standards referenced in the footnote in the Petition.528 In

fact, at numerous points throughout their briefing, the importers acknowledge that certain saddles

may be covered by the scope.529 Thus, they appear to agree that a product is not required to meet

ASME B16.9 specifications to be covered by the scope.

         Additionally, as noted in the Draft Redetermination, “the ITC report at the time of the

investigation explicitly noted that not all shipments of BWPFs from China – the precise product

for which the petitioner sought relief – met the ASME standard.”530 This observation is


526
    See United Steel and Fasteners, 947 F.3d at 800.
527
    See Draft Redetermination at 46-47, and 50.
528
    See Island Rebuttal Comments at Exhibit 2 (certain elbows, reducing outlet tees, reducers, lap joint stub ends, and
caps are made to “ASA B36.10” and “are not covered in ASA B16.9”).
529
    See SIGMA Rebuttal Comments at 4-5 (“These ‘saddle’ fittings were not butt-weld fittings by reason of the ‘fish
mouth’ opening on one side. Rather, these ‘saddle’ fittings were butt-weld fittings by reason of the other side of the
fittings (i.e., the beveled branch end)”); Vandewater Draft Redetermination Comments at 18 (“A saddle would have
to have the bevel of the requisite geometry on its branch end to qualify for the BWPF taxonomy”); and SCI Draft
Redetermination Comments at 10 (asserting that, “perhaps,” saddles with a butt-weld end could be found to be
within the scope of the order). Although SIGMA argues that saddles are only BWPFs when the branch end is
designed for a butt-weld connection, the points remains that SIGMA agrees that a product that is not listed in ASME
B16.9, i.e., a saddle, can be a BWPF.
530
    See Draft Redetermination at 48 (citing USITC Investigation Final at I-10 through I-11).

                                                         82
      Case 1:18-cv-00199-LMG Document 112-1                       Filed 07/23/21        Page 83 of 104




consistent with our interpretation that the scope and ANSI/ASME standards are not coextensive.

        The importers also take issue with our discussion of the MSS SP-97 standard and assert

that the implication of our analysis of the standard was unclear.531 However, Commerce was

explicit about its conclusion. We explained:

        Thus, we find no reason to conclude that products conforming to MSS SP-97 cannot
        also be BWPFs. In fact, as shown above, products covered by MSS SP-97
        explicitly have many of the same characteristics that the importers attribute to
        BWPFs, e.g., full penetration welds and bevel angles of 37.5 degrees with a
        tolerance of plus or minus 2.5 degrees. Moreover, MSS SP-97 is described as a
        “non-exclusive standard” and, in fact, several aspects of the standard incorporate
        by reference the standards established by ASTM and ANSI/ASME.532

Therefore, despite the importers’ contention to the contrary, we disagree that the various industry

standards reflect bright-line distinctions between outlets and other BWPFs for the purposes of

analyzing the China BWPFs Order scope.533

        Second, the importers again assert that the method of attaching outlets to pipes

distinguishes them from BWPFs. They assert that outlets have a branch end that features a

temporary (i.e., non-permanent) connection and attaches to a sprinkler head, whereas BWPFs

have no temporary connection and no branch end whatsoever; they also assert that outlets have

no ends featuring a butt-weld at all, i.e., that the contoured end that joins along the axis of the

header pipe does not constitute a butt-weld joint. We addressed these arguments in detail in the

Draft Redetermination.534 With respect to the temporary nature of the connection on the branch



531
    See, e.g., Vandewater Draft Redetermination Comment at 25.
532
    See Draft Redetermination at 50-51.
533
    SCI asserts that Commerce’s finding in this regard “is hardly commensurate with a finding that the industry
standards between BWPFs and outlets are the same.” See SCI Draft Redetermination Comments at 18. We agree.
We did not, and do not, conclude that the ASME B16.9 and MSS SP-97 standards are the same. Rather, we observe
that there are a number of aspects of the standards that demonstrate common physical characteristics across the
products covered by each. Moreover, we noted that standards need not be treated as exclusive – which is, in fact,
explicitly stated in the MSS SP-97 standard itself.
534
    Id. at 45-51.

                                                       83
      Case 1:18-cv-00199-LMG Document 112-1                           Filed 07/23/21         Page 84 of 104




end of the outlets, a lap joint stub end has a beveled edge on one end which allows for a welded,

permanent connection, while on the other end, it is designed to be bolted to a piping system.535

Thus, like outlets, one type of unambiguously in-scope BWPF – which is listed as a BWPF in the

very industry standard repeatedly highlighted by the importers – contains a temporary non-

welded connection on one end.536 Thus, the record does not support the importers’ position that

all ends of a BWPF must have only permanent welded connections.

         The importers also assert that BWPFs are never attached to sprinkler heads. This is

entirely circular. The question here is whether Vandewater’s outlets, which feature a sprinkler

head attachment on one end, constitute a BWPF that is covered by the scope of the China

BWPFs Order. For the reasons discussed here, and in the Draft Redetermination, we find that

the shared physical characteristics of outlets and other BWPFs, including the materials, sizes,

shapes, and edges, support finding outlets to be BWPFs. We find that a product may be a BWPF

if it meets the physical characteristics laid out in the scope and, in addition, has one end that is

threaded or grooved or otherwise designed to accommodate a non-permanent attachment. Thus,

we find the purported limitation imposed by the importers, i.e., that BWPFs must provide for

only permanent, welded joints, to not be supported by the record.

         With respect to the non-branch end of an outlet, the importers continue to assert that the

contoured end is not a butt-weld connection and, thus, outlets have no butt-welded ends. This


535
    See Petition at Appendix B; and Vandewater Comments at 13. Vandewater itself notes that “{t}he flared end of a
lap joint stub end is designed to be fastened to a pipe or another fitting via a flange, not a permanent butt weld.” See
Vandewater Draft Redetermination Comments at 19.
536
    In an apparent recognition of the challenge that lap joint stub ends pose to its position, Vandewater suggests that
there is an open question as to whether lap joint stub ends are BWPFs, asserting that “{t}his proceeding, of course,
is not intended to resolve the question of whether a lap joint stub end is or is not included within the scope of the
China BWPFs Order.” Vandewater Draft Redetermination Comments at 27. This position directly contradicts its
arguments, in the same submission, in which it contends that “{i}n this case, there are bright-line distinctions within
the fittings industry, based on differing industry standards” – notwithstanding the fact that lap joint stub ends are
explicitly covered by ASME B16.9. Id. at 3.

                                                          84
      Case 1:18-cv-00199-LMG Document 112-1                           Filed 07/23/21         Page 85 of 104




too was addressed fully in the Draft Redetermination. We explained:

         Specifically, the record evidence establishes that products with a contoured edge
         that are designed to connect to the midsection of a pipe can be BWPFs. In its
         product specification sheets, Aleum USA, a U.S.-based distributor of outlets,
         describes its female threaded outlet and grooved outlet as having “butt welding
         ends.” … The product catalog from another U.S. producer of the domestic like
         product includes an illustration of a “vesselet,” another product with a contoured
         edge that is connected to the side of a header pipe, and the illustration refers to the
         contoured end as a “buttweld” and the accompanying description states that the
         vesselet features a “{t}rue butt-weld installation in header.”537

These sources demonstrate that contoured ends, such as the fishmouth shaped end (e.g., on the

bottom of an outlet or saddle), constitutes a butt-welded connection. Vandewater appears to

have entirely ignored the above-cited passage, asserting that “{n}either {Commerce} nor Island

attempt to address the simple, indisputable fact that Vandewater’s outlets contain zero butt

welds.”538 Contrary to Vandewater’s claim, we examined the evidence on the record and

determined that the two catalogs provided a reliable indication of what constitutes a butt-weld

joint, which is fully consistent with Vandewater’s suggestion that “{f}or (k)(2) purposes, the

focus should be on what the pipe fittings industry believes the physical characteristic differences

are.”539 Ultimately, the importers ask us to ignore the product catalog of Aleum USA and

Bonney Forge (the latter of which was placed on the record by Vandewater), and to place greater

weight on the expert affidavit provided in support of Vandewater’s scope request and an affidavit




537
    See Draft Redetermination at 46-47 (citing Island Comments at Exhibits 4A and 4B, and Vandewater Comments
at Tab 14 (Bonney Forge catalog at 23)).
538
    See Vandewater Draft Redetermination Comments at 22 (emphasis in original).
539
    Id. at 3. SCI also asserts that, in the context of its Forged Steel Fittings Order, Commerce “has already found
that products like saddles, that do not have butt welds on both ends, are not butt weld fittings” and that “outlets have
zero butt weld ends.” See SCI Draft Redetermination Comments at 8. As discussed in the Draft Redetermination,
our construction of an exclusion in a separate proceeding is not determinative here. More importantly, we conclude
that Vandewater’s outlets do, in fact, feature a butt-welded connection to the run pipe. Moreover, for the reasons
discussed above, we disagree with SCI’s assertion that products such as saddles and lap joint stub ends cannot be
considered BWPFs.

                                                          85
      Case 1:18-cv-00199-LMG Document 112-1                         Filed 07/23/21        Page 86 of 104




placed on the record for the purpose of this litigation.540 We decline to do so, and we note that

Commerce regularly considers whether documents are prepared in the ordinary course of

business – or prepared specifically for the administrative proceeding – in determining the

appropriate weight to accord to record evidence.541 Moreover, as discussed elsewhere in these

final results, we find that portions of the affidavits support our conclusion regarding the scope

status of Vandewater’s outlets.542

         Third, and also related to the connection between outlets and the recipient pipe, the

importers assert that BWPFs must have a beveled edge of a particular angle and/or must attach to

a pipe in a manner that creates an angle of a particular dimension. As we explained in the Draft

Redetermination, “{a} pipe fitting possesses the requisite beveled edge if it is capable of creating

a shallow channel to accommodate the bead of the weld that fastens the two adjoining pieces, as

described in the Petition and prior ITC determinations.”543 Consistent with the discussion above,

in which we explain that the scope of the China BWPFs Order is not coextensive with the

ANSI/ASME standard cited by the importers, we similarly find that the particular bevel angles



540
    Throughout the importers’ submissions, the importers repeatedly ask that Commerce credit the affidavit from
Vandewater’s witness over other record evidence. See, e.g., SIGMA Draft Redetermination Comments at 6; and
Vandewater Draft Redetermination Comments at 3. We also note that Vandewater asserts that the source of the
Aleum USA exhibit is unknown. Although the exhibit consists of two pages, which are excerpted from a larger
document identified by Island as a product catalog, we find no basis to question the reliability of the exhibit.
541
    See, e.g., Certain Softwood Lumber Products from Canada: Final Affirmative Countervailing Duty
Determination, and Final Negative Determination of Critical Circumstances, 82 FR 51814 (November 8, 2017)
(Softwood Lumber), and accompanying IDM at Comment 19 (“Although we consider all evidence on the record of a
proceeding, in determining the weight to be accorded to a particular piece of evidence, we consider whether the
evidence in question was prepared in the ordinary course of business, or for the express purpose of submission in the
ongoing administrative proceeding”).
542
    For instance, the Sperko affidavit provided by Vandewater is consistent with a finding that the contoured end of
an outlet features a full penetration weld, see, e.g., Vandewater Comments at Exhibit 7 (Report of Walter Sperko)
(“This 45-degree angle groove allows welding of a full-penetration or partial penetration groove weld reinforced by
a fillet weld”) (emphasis added), and with a finding that outlets and other BWPFs are made from similar materials
(noting that “{b}utt-weld pipe fittings most commonly are manufactured using seamless pipe as the raw material,”
and “for lower pressure applications, branch outlets may also be machined from seamless or welded pipe and tube,”
in addition to forgings and bar stock) (emphasis added).
543
    See Draft Redetermination at 48.

                                                         86
     Case 1:18-cv-00199-LMG Document 112-1                         Filed 07/23/21        Page 87 of 104




identified in the standard are not required for a product to be in-scope. In fact, the ITC final

report in the underlying investigation specifically observed that two domestic producers and

multiple importers reported that Chinese BPWF producers often did not meet the applicable

industry standards.544 Given that the Petition was explicitly designed to cover imports of BWPFs

from China, there were clear reasons as to why the petitioner would not elect to make the scope

coextensive with industry standards, in light of the fact that such standards were not consistently

adhered to by producers of subject merchandise in the exporting country.

        Fourth, Vandewater continues to assert that the shape of BWPFs is distinct from the

shape of outlets, claiming that “welded outlets are straight in design, whereas virtually all

BWPFs (i.e., all BWPFs except caps) are curved or irregularly shaped.”545 As noted in the Draft

Redetermination, “caps are unambiguously covered by the scope of the China BWPFs Order,

and, therefore, this is not a characteristics that distinguishes outlets from BWPFs.”546 In fact, it

is puzzling that the importers ask us to dismiss caps as a point of comparison given the fact that

caps are among the BWPFs enumerated in the industry standard emphasized by the importers

(i.e., ASME B16.9) and they were identified by the ITC as among the “most common” types of

BWPFs.547 Similarly, lap joint stub ends are straight in design.548 The body of a lap joint stub

end has no bend or curvature along its length, and only has a deviation from the straight

cylindrical shape at the ends (i.e., the “stub” located at the base and the bevel located at the



544
    See USITC Investigation Final at “Imported and Domestic Product Comparison” (stating that the two “producers
noting quality differences stated that butt-weld fittings from China often do not meet ASTM and/or ANSI
specifications when tested by distributors and end users,” and that “{a}s with two domestic producers, importers
also noted that Chinese butt-weld pipe fittings often do not meet ASTM and ANSI specifications”).
545
    See Vandewater Draft Redetermination Comments at 22.
546
    See Draft Redetermination at 34.
547
    See USITC Investigation Final at “The Product” (“Butt-weld pipe fittings come in several basic shapes, the most
common of which are elbows, tees, reducers, and caps”) (emphasis added).
548
    Id. at 13.

                                                        87
      Case 1:18-cv-00199-LMG Document 112-1                         Filed 07/23/21         Page 88 of 104




top).549 Therefore, the fact that outlets share this characteristic with key types of BWPFs

demonstrates that the so-called “straight” design of outlets is not a distinguishing physical

characteristic.

        We also note this line of argument, downplaying the similarity between outlets and caps,

for instance, reflects a broader flaw in the importers’ arguments throughout their comments –

they continue to attempt to artificially narrow the scope of the China BWPFs Order by pointing

to subsets of subject merchandise (or subsets of uses/expectation, as discussed below) in their

analysis. This is incorrect. In our (k)(2) analysis, we must assess physical similarities between

outlets and other in-scope merchandise; this includes cap, lap joint stub ends, elbows, and the

variety of fittings that fall within the greater heading of BWPFs.

        Fifth, with respect to the relevant production process, the importers assert that Commerce

improperly characterizes the inputs and processing required to produce BWPFs. Vandewater

asserts that there is no forming or forging involved in the creation of an outlet.550 However,

elsewhere in the submission, Vandewater asserts that “Threaded Welded Outlets Are Forged

Steel Pipe Fittings.”551 Moreover, the Sperko declaration provided by Vandewater also states

that “Forged steel branch outlets normally are manufactured using forgings or bar stock as the

raw material. The forging or bar stock is then shaped through a die forging process, either a

closed-die forging, or an open-die forging.”552 Thus, we find that outlets are, like other BWPFs,

formed or forged.

        We also previously addressed the importers’ assertions regarding the starting materials



549
    See Island Rebuttal Comments at Exhibit 2 at 82-83 (lap joint stub ends dimensions).
550
    See Vandewater Draft Redetermination Comments at 22.
551
    Id. at 8 (emphasis added).
552
    See Vandewater Comments at Exhibit 7.

                                                        88
      Case 1:18-cv-00199-LMG Document 112-1                         Filed 07/23/21         Page 89 of 104




for outlets and other BWPFs. In the Draft Redetermination, we explained:

         the importers’ argument that outlets and BWPFs are manufactured from different
         starting material is not supported by the record. The importers’ assert that BWPFs
         are typically made from “seamless pipe” or “welded pipe …” or “seamless or
         welded pipe and tube.” The ITC stated that, additionally, “some types of fittings,
         such as caps, are formed from carbon steel plate, billet, or bar stock.” Accordingly,
         there is a range of starting materials from which BWPFs are made. Vandewater
         states that its “grooved steel outlets are made from welded pipe,” and its “threaded
         steel branch outlets are made from steel bars.” Thus, Vandewater’s outlets are
         produced from starting materials used to produce other in-scope merchandise.553

Thus, although there is a variation in starting materials across the range of BWPFs, we find that

the materials for outlets and other BWPFs are comparable.

         Finally, Vandewater repeats its argument regarding HTSUS classification. As discussed

in the Draft Redetermination, although we considered the decisions of CBP, we are not bound by

such classifications. Here, given our analysis regarding the physical characteristics of in-scope

merchandise, do not find that the CBP classification is suggestive of different physical

characteristics between outlets and other BWPFs.554

         In summary, with respect to physical characteristics, we find that Vandewater’s outlets

are formed or forged, made of carbon steel, have a diameter of less than 14 inches, and have one

butt-welded end with a beveled edge suitable for permanent attachment to a piping system that

conveys gas or liquid. We also find that outlets have a variety of characteristics in common with

other common BWPFs, such as having one butt-welded end (similar to caps and lap joint stub

ends) and also attach to a header pipe via a butt-weld (similar to saddles).




553
    See Draft Redetermination at 52. Additionally, the Sperko affidavit states that “{b}utt-weld pipe fittings most
commonly are manufactured using seamless pipe as the raw material,” and notes that “for lower pressure
applications, branch outlets may also be machined from seamless or welded pipe and tube,” in addition to forgings
and bar stock. See Vandewater Comments at Exhibit 7.
554
    See Draft Redetermination at 53.

                                                         89
        Case 1:18-cv-00199-LMG Document 112-1                Filed 07/23/21     Page 90 of 104




           With respect to the expectations of ultimate purchasers, we continue to find that

expectations for outlets and other BWPFs are consistent. Outlets and other BWPFs are,

similarly, expected to be welded into permanent, fixed piping systems for gases or liquids in

plumbing, heating, refrigeration, air conditioning, and fire sprinklers systems. As discussed

above, the fact that Vandewater’s outlets have a temporary connection on one end is not a feature

that distinguishes outlets from other in-scope merchandise, and, therefore, does not change

consumer’s expectations regarding the product. Regarding this fact, Vandewater again asks

Commerce to credit the expert affidavit it provided, rather than the other sources on the record,

such as the ITC report, to ascertain the expectations of consumers and users. For the reasons

stated above, we do not find that the affidavit represents more reliable evidence than other record

evidence that was not created specifically for this scope proceeding.555

           SIGMA also asserts that different industry standards apply to the product, which impact

consumer expectations. For the same reasons discussed above – i.e., that the scope is not

coextensive with ANSI/ASME B16.9 – we continue to find the importers’ characterization of the

applicable industry standards to be without merit. In any case, we also note that the two

standards in question, ANSI/ASME B16.9 and MSS SP-97, reflect substantial overlap in terms

of attributes, and in turn expectations, for outlets and BWPFs. For example, the standard states

that outlets are attached “at an opening in a run pipe by means of a full penetration weld,” which

the importers identify as a defining feature of a BWPF.556 Also, SIGMA states that Commerce’s

conclusion regarding the overlap between the ANSI/ASME B16.9 and MSS SP-97 standards

“makes no sense” because “{i}ndustry standards, by their very nature, exist to define distinct



555
      See Softwood Lumber IDM at Comment 19.
556
      See Vandewater Comments at Tab 2 at 1.

                                                   90
      Case 1:18-cv-00199-LMG Document 112-1                       Filed 07/23/21       Page 91 of 104




products; the idea that a product could conform to multiple industry standards, thereby

recategorizing that product, would render those standards meaningless.”557 However, as noted in

the Draft Redetermination, MSS SP-97 is a “non-exclusive standard” and, in fact, several aspects

of the standard incorporate by reference the standards established by ASTM and

ANSI/ASME.558

        SCI also asserts that the installation costs differ across outlets and other BWPFs, claiming

that “the number and strength of welds involved in installing a BWPFs make it more expensive

than installation for a branch outlet.”559 Since there are multiple types of unambiguously in-

scope BWPFs that only have one welded end (e.g., caps and lap joint stub ends), we disagree that

the number of welds results in different expectations in terms of installation costs for ultimate

purchasers. With respect to the strength of the welds, SCI’s argument is based on the assertion

that the type of weld (i.e., full penetration for BWPFs vs. fillet for outlets) is a distinguishing

feature. However, as noted above, we find that outlets and other BWPFs both utilize a full

penetration weld; this finding is supported by a description of the product contained in the

standard proffered by the importers that relates specifically to outlets (i.e., MSS SP-97)560 as well

as the affidavit submitted by Vandewater.561

        As to the ultimate uses of the product, Vandewater essentially raises the same argument

addressed above, contending that “{a} BWPF is never suitable for connecting to a sprinkler



557
    See SIGMA Draft Redetermination Comments at 5.
558
    See Vandewater Comments at Tab 2 at 3.
559
    See SCI Draft Redetermination Comments at 20.
560
    See Vandewater Comments at Tab 2 at 1 (containing MSS SP-97, which notes that outlets are attached to a
header/run pipe via “an opening in a run pipe by means of a full penetration weld”).
561
    See Vandewater Comments at Exhibit 7 (Report of Walter Sperko) (“This 45-degree angle groove allows welding
of a full-penetration or partial penetration groove weld reinforced by a fillet weld”) (emphasis added); see also
Vandewater Comments at Tab 14 (Bonney Forge catalog at 23 (noting that the outlet in question is connected to the
header pipe with a butt-weld).

                                                       91
      Case 1:18-cv-00199-LMG Document 112-1                        Filed 07/23/21         Page 92 of 104




head, precisely because the sprinkler head must be attached in manner that it can be changed, and

not permanently attached through a butt weld.”562 As noted, the fact of a temporary connection

does not render outlets distinct from other BWPFs, as certain BWPFs (e.g., lap joint stub ends)

have this same characteristic.563

        SCI similarly asserts that the uses of outlets and other BWPFs are distinct because

“BWPFs are used in numerous applications involving highly-pressured substances and requiring

a permanent connection (e.g., chemical synthesis, petroleum refining, electric power generation,

construction, and shipbuilding).”564 Although SCI argues that such applications necessarily

require the use of a permanent connection, this too ignores the record evidence, including

evidence highlighted by the importers, that not all BWPFs have exclusively permanent

connections.565 Although Vandewater’s outlets have a particular application, i.e., are use in low

pressure piping systems and typically have a lower pressure rating due to the use of one non-

permanent connection, we continue to find that the uses for such outlets are consistent with the

uses of other BWPFs (i.e., permanently welded into a piping system that conveys gases or

liquids).

        SIGMA asserts that Commerce’s analysis of the use criteria is simplistic and merely finds

that outlets and BWPF are similar in that they “connect pipes.”566 However, that is an obvious

mischaracterization of Commerce’s analysis. The products do not just connect pipes – they

connect pipes in a variety of overlapping settings, e.g., fire protection and other low-pressure


562
    See Vandewater Draft Redetermination Comments at 33 (emphasis in the original).
563
    See, e.g., Petition at Appendix B; and Vandewater Comments at Tab 1.
564
    See SCI Draft Redetermination Comments at 21.
565
    See, e.g., Petition at Appendix B; and Vandewater Comments at Tab 1. We note that the importers routinely
suggest that the ANSI/ASME B16.9 standard defines the scope here, despite the fact that the standard contains
fittings (i.e., lap joint stub ends) that do not rely on permanent welds for all ends. The importers attempt to
selectively rely on the industry standard where it supports finding Vandewater’s outlets to be out of scope.
566
    See SIGMA Draft Redetermination Comments at 10.

                                                        92
      Case 1:18-cv-00199-LMG Document 112-1                         Filed 07/23/21        Page 93 of 104




piping systems, and do so in a similar manner, i.e., through at least one permanent, full

penetration welded joint. Although SCI emphasizes that outlets and other BWPFs do not have

the same use within fire protection systems, the same could be said of many subsets of the

broader range of BWPF products. For instance, an elbow connects pipe in a manner that changes

the flow of the substance being transported, while caps restrict the flow at a certain location and

reducers modify the size of the pipe containing the flow.567 All subject fittings have a particular

purpose within the broader piping system. Moreover, certain BWPFs have particular uses that

are closely analogous to that of an outlet. As noted above, a saddle is attached axially to a length

of pipe in a manner that changes the flow of the transported substance.568 A “tee” is designed to

perform a similar function – creating an outbound flow from a run pipe that is perpendicular to

the main flow.569 A comparison of two images showing Vandewater’s outlet and a tee, both

provided by Vandewater, demonstrates a high level of similarity in the two products’ purpose

and function.570

         With respect to the channels of trade, Vandewater asserts that the record evidence does

not support a finding that outlets and BWPFs are sold in the same channel. It urges Commerce

to consider the declaration of Neil Shyman to find differences in the ultimate consumer of the

products.571 We did consider this evidence in our Draft Redetermination. Specifically, we noted

that the declaration states that “welded branch outlets and butt-weld fittings are both sold to




567
    See, e.g., Vandewater Comments at 13.
568
    See, e.g., Petition at Appendix B (showing the shape of a saddle, which is designed to connect to the run pipe).
569
    See Vandewater Comments at 13.
570
    Compare id. (showing a tee) and Vandewater Draft Redetermination Comments at 8 (showing an installed
outlet). SCI also asserts that “a BWPF is used to connect pipes within the piping system.” See SCI Draft
Redetermination Comments at 19. Although this is clearly a common use for such products, unambiguous BWPFs,
such as caps, are not designed to connect pipes.
571
    See Vandewater Draft Redetermination Comments at 35.

                                                         93
      Case 1:18-cv-00199-LMG Document 112-1                        Filed 07/23/21        Page 94 of 104




distributors like Neill Supply.”572 The importers concede that outlets and BWPFs are both sold

to distributors, but emphasize that distributors resell these two categories of products to distinct

market segments: BWPFs to mechanical and industrial contractors, and outlets to the fire

protection sprinkler industry.573 We agree that Vandewater’s outlets are typically sold to a

particular type of contractor given their targeted application, when compared to BWPFs more

generally – which cover a wide range of products and applications. However, this is true in any

circumstance when comparing a particular product to a broad class of products. Outlets and

other BWPFs are sold to distributors and then to contractors and users involved in constructing

piping systems, even if the particular type of contractor/customer for Vandewater’s outlets

focuses on certain types of systems, i.e., fire protection and other low-pressure applications.

        SIGMA asserts that Island’s advertising materials reference particular end uses and

industry standards which “draw a clear dividing line between butt-weld pipe fittings on one hand

and steel branch outlets on the other.”574 Throughout the Draft Redetermination and these final

results of redetermination, we continue to find that the importers give undue significance to

ANSI/ASME B16.9, and those same considerations apply here.

        The record indicates that advertisements for outlets and other BWPFs contain similar

types of information, such as measurements of length and inside/outside diameter, and often list

applicable standards.575 Although SCI asserts that the sizes reported for outlets are different, i.e.,

they are sold on the basis of run pipe size, rather than the dimensions of the end of the recipient




572
    See Vandewater Rebuttal Comments at Attachment A.
573
    See, e.g., Vandewater Draft Redetermination Comments at 35.
574
    See SIGMA Draft Redetermination Comments at 11.
575
    See, e.g., Petition at Appendix B (listing products and applicable ASTM standards); Island Rebuttal Comments at
Exhibit 10 (listing products, dimensions, and applicable ASTM standards).

                                                        94
      Case 1:18-cv-00199-LMG Document 112-1                            Filed 07/23/21          Page 95 of 104




pipe,576 this is not a distinguishing feature. For instance, a reducer, cap, and saddle would all be

sold according to the dimensions relevant to the type of connection(s) contemplated.

         Moreover, outlets (and similar products, such as saddles) and BWPFs are displayed side

by side.577 In some instances, outlets are explicitly referenced in advertising materials as having

butt-weld ends.578 We do not agree that, simply because the advertising materials reference

particular standards (i.e., ANSI/ASME B16.9 for certain products) and or references particular

uses, that this reflects a clear dividing line between the method of advertising for each product.

         Finally, although the importers repeatedly suggest that Vandewater’s outlets are

exclusively sold to the fire protection industry579 – and highlight that the outlets were sold at an

exhibition for the fire protection industry while other BWPFs were not – its own product

literature advertises outlets for fire protection and other “Low Pressure Piping Systems.”580 This

fact demonstrates that the target audience of Vandewater’s advertising extends beyond

exclusively the fire protection industry. The fact that these outlets happened to be featured at an

exhibition for fire protection products does not demonstrate that the outlets are advertised




576
    See SCI Draft Redetermination Comments at 19.
577
    See Petition at Appendix B (showing “elbows,” “reducers,” “lap joint stub ends,” “saddles,” and “multiple outlet
fittings” in the same product catalog); and Island Rebuttal Comments at Exhibit 15 (showing an outlet with a butt-
weld branch end on the same page as an outlet with a threaded branch end); see also Island Rebuttal Comments at
Exhibit 10 (describing outlets with threaded/grooved branch ends, and a beveled and contoured end, as having “butt
welding ends).
578
    See Vandewater Comments at Tab 14 (Bonney Forge catalog at 23) (noting that the vesselet outlet features a
“{t}rue butt-weld installation in header”); and Island Comments at Exhibits 4A (Aleum USA’s specification sheet
for a female threaded outlet) and 4B (Aleum USA’s specification sheet for a grooved outlet) (stating that the outlets
feature “butt welding ends”).
579
    See, e.g., Vandewater Draft Redetermination Comments at 35 (“Vandewater explained that the advertising of its
welded outlets—all of which are used for the fire sprinkler industry—differs significantly from
the advertising of BWPFs”); SIGMA Comments at 7 (“As both SIGMA and Vandewater explained in their original
scope ruling requests, their steel threaded outlets are used exclusively for fire protection, or fire sprinkler systems”);
and SCI Comments at 33 (“All of Vandewater’s outlets are designed for fire protection applications …”).
580
    See Vandewater Draft Redetermination Comments at 35.

                                                           95
          Case 1:18-cv-00199-LMG Document 112-1                    Filed 07/23/21        Page 96 of 104




exclusively to the fire protection industry and/or that other BWPFs cannot be advertised to that

industry.

           For these reasons, we continue to find that outlets and other BWPFs are advertised in a

similar manner.581

Comment 3: Commerce’s Suspension of Liquidation and Cash Deposit Requirements

           In the Draft Redetermination, we found it unnecessary to change Commerce’s previous

CBP instructions and determined that, consistent with 19 CFR 351.225(l)(1) and (l)(3), CBP

should continue any suspension of liquidation of entries of outlets imported by Vandewater.

Vandewater’s Comments

          Commerce’s interpretation of the suspension of liquidation requirements in the Draft

           Redetermination is wrong as a matter of law.582 The CAFC found in United Steel and

           Fasteners that Commerce cannot retroactively suspend liquidation, holding that the

           “regulation is clear …{it} does not allow suspension before a scope inquiry.”583 Further,

           the CAFC found in Sunpreme that, “{w}hen Commerce rules that a product falls within

           the scope of an order, but there has been no suspension of liquidation {pursuant to a

           scope inquiry under 19 CFR 351.225(l)(1) or a preliminary scope ruling under 19 CFR

           351.225(l)(2)}, a new suspension must be ordered beginning only ‘on or after the date of

           initiation of the scope inquiry.”584 The CAFC held that “{a}nything else would be




581
    See Petition at Appendix B (showing BWPFs in a product catalog); and Island Rebuttal Comments at Exhibits 10
and 15 (showing various outlets in product catalogs).
582
    See Vandewater Draft Redetermination Comments at 37-42.
583
    Id. at 39 (citing United Steel and Fasteners, Inc. v. United States, 947 F.3d 794, 801 (Fed. Cir. 2020) (United
Steel and Fasteners).
584
    Id. (citing Sunpreme Inc. v. United States, 946 F.3d 1300, 1319 (Fed. Cir. 2020) (Sunpreme) (en banc) (quoting
19 CFR 351.225(l)(3)) (internal quotation marks and brackets omitted)).

                                                        96
        Case 1:18-cv-00199-LMG Document 112-1                        Filed 07/23/21         Page 97 of 104




         impermissibly retroactive.”585

        Commerce initiated a formal scope inquiry on October 30, 2020, and, therefore,

         Commerce’s authority to suspend liquidation is limited to outlets entered on or after that

         date.586 In its letter soliciting (k)(2) comments, Commerce stated that, “{i}n accordance

         with the Remand Order, Commerce is hereby initiating a formal scope inquiry, pursuant

         to 19 CFR 351.225(e), to evaluate the (k)(2) factors and determine whether Vandewater’s

         steel outlets are covered by the scope of the {China BWPFs Order}.”587

        Accordingly, pursuant to section 351.225(l)(3), absent a prior and continuing “suspension

         of liquidation under paragraph (l)(1) or (l)(2),” any instructions from Commerce to

         suspend liquidation are expressly limited to “each unliquidated entry of the product

         entered... on or after the date of initiation of the scope inquiry.”588 Here, however, there

         is no prior and continuing “suspension of liquidation under paragraph (l)(1) or (l)(2)” that

         would authorize Commerce’s suspension of liquidation for outlets entered before the

         initiation of the scope inquiry (i.e., October 30, 2020).589

        Commerce has not shown that the outlets were subject to suspension at the time

         Commerce issued its cash deposit instructions to CBP on September 17, 2018.590 Based

         on this fact alone, any prior and continuing suspension under 19 CFR 351.225(l)(3) must




585
    Id. (citing United Steel and Fasteners, 947 F.3d at 801 (noting that “‘{t}he unambiguous language of
{351.225(l)} only authorizes Commerce to act on a prospective basis, and such express prospective authorization
reasonably is interpreted to preclude retroactive authorization’”) (quoting AMS Assocs., Inc. v. United States, 737
F.3d 1338, 1344 (2013) (AMS Assocs.)).
586
    Id. at 39-42.
587
    Id. (citing Commerce October 30, 2020 Letter).
588
    Id. at 39-40 (citing United Steel and Fasteners, 947 F.3d at 801; and Sunpreme v. United States 946 F.3d at
1319.)
589
    Id. at 40.
590
    Id.

                                                         97
          Case 1:18-cv-00199-LMG Document 112-1                   Filed 07/23/21        Page 98 of 104




           necessarily derive from Commerce’s cash deposit instructions.591 There is no dispute that

           these instructions arose from Commerce’s Final Scope Ruling.592 However, this ruling

           was not only issued absent a formal scope inquiry, but it was also stricken by the Court as

           “unreasonable,” in part, due to Commerce’s failure to initiate a formal scope inquiry and

           consider the (k)(2) factors.593 Thus, the instructions derived from a ruling that was

           rejected by the Court as “unsupported by substantial evidence on the record, or otherwise

           not in accordance with law.”594

          Commerce argues that its suspension authority is not limited by the scope inquiry date

           because “Vandewater has not provided any information to show that its outlets were not

           subject to the suspension of liquidation prior to the date of initiation of this scope

           inquiry.”595 But in making this assertion, Commerce does not (and, indeed, cannot) point

           to any regulation that requires an importer to provide such information.596

          The only requirement here is clear: Commerce must fulfill its legal obligation of issuing

           instructions consistent with its limited prospective authority under 19 CFR

           351.225(l)(3).597 Thus, absent a prior and continuing suspension of liquidation (which

           Commerce implicitly admits it cannot show here), any and all suspension instructions

           must be limited by the October 30, 2020, date of initiation of the (k)(2) scope inquiry.598



591
    Id. at 40.
592
    Id. (citing Commerce’s Final Scope Ruling, dated September 10, 2018).
593
    Id. (citing Remand Order at 9 (“Commerce unreasonably concluded that the sources in {19 CFR 351.225(k)(1)}
were dispositive... and remands the matter to Commerce to conduct a full scope inquiry and evaluate the factors
under {19 CFR 351.225(k)(2)}”).
594
    Id. (citing Remand Order at 2 and 9; and Sunpreme v. United States, 256 F.Supp.3d 1265, 1293 (CIT 2017), aff’d
in part and rev’d in part on other grounds, 946 F.3d at 1319).
595
    Id. (citing Remand Order at 62).
596
    Id. at 41.
597
    Id. at 42.
598
    Id.

                                                       98
          Case 1:18-cv-00199-LMG Document 112-1                   Filed 07/23/21        Page 99 of 104




           Any notion that Commerce’s authority to suspend is based on requiring an impacted

           party to prove a negative is unfounded and contrary to law.599

          Commerce also appears to suggest that the parties have waived their ability to challenge

           Commerce’s authority under 19 CFR 351.225(l) because “{n}o party challenged

           Commerce’s instructions to CBP before the {CIT}.”600 Even if a waiver theory were a

           viable basis to preclude Vandewater from raising this issue in post-remand administrative

           proceedings, Commerce’s baseline assertion is incorrect, since Vandewater did, in fact,

           raise this issue before the Court.601

          Any suspension of liquidation instruction to CBP must observe the “clear” dictates of 19

           CFR 351.225(l): absent a prior and continuing suspension of liquidation (which does not

           exist here), Commerce is prohibited from ordering the suspension of liquidation on

           outlets entered before the October 30, 2020, date of the initiation of this scope inquiry.602

SCI Comments

          Commerce’s analysis in the Draft Redetermination concerning the suspension of

           liquidation of Vandewater’s entries is unlawful and inconsistent with multiple CAFC

           precedents.603

          Commerce never explains how it reached the determination that Vandewater’s entries

           were “already subject to suspension of liquidation” prior to the initiation of the instant



599
    Id.
600
    Id. (citing Draft Redetermination at 61).
601
    Id. (citing Vandewater’s Mem. of Points and Authorities, Vandewater Int’l v. United States, 1:18-cv-00199-LMG
(CIT June 24, 2020), ECF No. 93 at 29 (“If the Court determines that the (k)(1) sources are not dispositive either
way, then the Court should remand with instructions directing Commerce to initiate a formal scope inquiry, examine
the (k)(2) sources, and at a minimum, release any of Vandewater’s steel branch outlets that were entered prior to
initiation of the formal scope inquiry”)).
602
    Id.
603
    See SCI Draft Redetermination Comments at 26.

                                                       99
      Case 1:18-cv-00199-LMG Document 112-1                      Filed 07/23/21       Page 100 of 104




          scope proceeding initiated pursuant to the Remand Order.604

         Commerce’s position is contrary to the CAFC’s decision in United Steel and

          Fasteners,605 which prohibits Commerce from instructing CBP to suspend liquidation of

          entries prior to the initiation of a scope inquiry.

         Additionally, the language of the applicable regulations themselves demonstrates that the

          effective date of suspension of liquidation should be the initiation of the current scope

          inquiry.606

         Outlets were not subject to suspension of liquidation prior to Commerce’s 2018 scope

          ruling for Vandewater. That decision has been invalidated by the Court in its Remand

          Order.607

         The present scope inquiry demonstrates that the status of Vandewater’s outlets was not

          knowable without this new scope inquiry.608 This is precisely why the regulations call

          for suspension only from the point of the initiation of the scope inquiry.609

         Commerce’s characterization of the proposed amendments to 19 CFR 351.225 supports

          the importers’ position. In that notice, Commerce explained that, under the current rule,

          “all entries not already suspended prior to the date on which Commerce initiates a scope

          inquiry are essentially excused from AD/CVD duties, even if Commerce finds through

          the scope inquiry that such duties should have applied.”610




604
    Id. at 27 (citing Draft Redetermination at 62).
605
    Id. at 28-30 (citing United Steel and Fasteners, 947 F.3d at 794).
606
    Id. at 30 (citing 19 CFR 351.225(l)(1)).
607
    Id.
608
    Id.
609
    Id.
610
    Id. (citing Regulations to Improve Administration and Enforcement of Antidumping and Countervailing Duty
Laws, 85 FR 49483 (August 13, 2020)).

                                                      100
      Case 1:18-cv-00199-LMG Document 112-1                     Filed 07/23/21       Page 101 of 104




         In this new scope inquiry, there currently exists no valid suspension of Vandewater’s

          entries prior to the initiation of the scope proceeding on October 30, 2020.611 Commerce

          previously issued instructions to CBP based on the now-invalidated decision regarding

          Vandewater’s scope request.612 Therefore, those previous instructions likewise,

          necessarily, are invalidated.613

         Commerce must confirm that any suspension of liquidation applies only to entries made,

          or withdrawn from warehouse, on or after the date of initiation of this scope inquiry.

SIGMA’s Comments

         Commerce misinterprets 19 CFR 351.225(l) and misapplies that regulation to

          Vandewater. Commerce criticizes Vandewater for not providing information showing

          that its outlets were not subject to suspension of liquidation prior to the date of initiation

          of the scope inquiry.614 The error, however, does not lie with Vandewater.615 Rather, the

          error lies with Commerce for instructing CBP to “continue” the suspension of liquidation

          as opposed to instructing CBP to affirmatively suspend liquidation.616

         Commerce’s scope regulation is clear as to the consequences of a final scope ruling that a

          product is within the scope of an order. “Where there has been no suspension of

          liquidation, the Secretary will instruct the Customs Service to suspend liquidation and to

          require a cash deposit of estimated duties …”617 Separately, that same regulation

          provides that “any suspension of liquidation under paragraph (l)(1) or (l)(2) will


611
    Id.
612
    Id. at 33 (citing Memorandum, “Placing CBP Instructions on the Record,” dated September 17, 2018 (CBP
Instruction Memorandum)).
613
    Id. at 33.
614
    See SIGMA Draft Redetermination Comments (citing Draft Redetermination at 61-62).
615
    Id. at 12.
616
    Id.
617
    Id. (citing 19 CFR 351.225(l)(3)).

                                                     101
      Case 1:18-cv-00199-LMG Document 112-1                        Filed 07/23/21         Page 102 of 104




          continue.”618

         In this instance, Commerce instructed CBP to “continue” the suspension of liquidation of

          BWPFs from China, including Vandewater’s outlets.619 It is unclear why Commerce

          believed that Vandewater’s outlets were already subject to suspension of liquidation and,

          as a result, that such suspension should “continue.” In a case where Vandewater has

          always contended that its outlets were not BWPFs, it appears that Commerce erred in its

          conclusion that Vandewater’s outlets were already subject to suspension of liquidation.620

         If Commerce believed that there was a suspension of liquidation in place that applied to

          Vandewater’s outlets, then it should have identified where this suspension of liquidation

          was first implemented.621

         Finally, Commerce criticizes the parties for not challenging Commerce’s CBP

          instructions before the Court.622 SIGMA did not challenge these instructions because it

          was not harmed by these instructions.623

Commerce’s Position: On September 14, 2018, upon determining that Vandewater’s outlets are

covered by the scope of the China BWPFs Order pursuant to 19 CFR 351.225(d), Commerce

instructed CBP to “{c}ontinue to suspend liquidation of entries of carbon steel butt-weld pipe

fittings from the People’s Republic of China, including Vandewater International Inc.’s steel

branch outlets imported by Vandewater International Inc....”624 The importers argue that, in light

of the initiation of a scope inquiry on remand, any suspension of liquidation on Vandewater’s


618
    Id. (citing 19 CFR 351.225(l)(3)).
619
    Id. at 12.
620
    Id. at 12-13.
621
    Id. (citing Professional Air Traffic Controllers Organization v. Federal Labor Relations Authority, 685 F.2d 547,
577 n. 65 (D.C. Cir. 1981)).
622
    Id. (citing Draft Redetermination at 61).
623
    Id. at 14.
624
    See CBP Instruction Memorandum (containing Message No. 8257302).

                                                        102
    Case 1:18-cv-00199-LMG Document 112-1                  Filed 07/23/21      Page 103 of 104




outlets should be applied only to entries made on or after the date of initiation of this scope

inquiry on remand, i.e., October 30, 2020.

       In the Remand Order, the Court held that Commerce’s determination that the scope

language and the descriptions of the merchandise contained in the sources under 19 CFR

351.225(k)(1) are dispositive as to the inclusion of Vandewater’s outlets within the scope of the

China BWPFs Order was unsupported by substantial evidence. In light of the Court’s Remand

Order, should the Court affirm this remand redetermination in a subsequent decision, Commerce

intends to issue instructions to CBP consistent with 19 CFR 351.225(l) and section 516A(c) and

(e) of the Act. Specifically, Commerce intends to instruct CBP to suspend or continue to

suspend entries that entered, or were withdrawn from warehouse, for consumption on or after the

date of initiation of this scope inquiry. With respect to entries pre-dating the date of initiation of

the inquiry that were suspended pursuant to the instructions issued following the September 10,

2018, Final Scope Ruling, Commerce intends to instruct CBP to refund cash deposits upon

request but continue to suspend the entries at a zero percent cash deposit rate pending any

appeals. In the event that the Court’s final judgment is not appealed or is upheld on appeal,

Commerce intends to instruct CBP to lift suspension of liquidation and liquidate such entries

without regard to antidumping duties.




                                                 103
Case 1:18-cv-00199-LMG Document 112-1   Filed 07/23/21   Page 104 of 104
